Slip Op. 19-

                  UNITED STATES COURT OF INTERNATIONAL TRADE


 INVENERGY RENEWABLES LLC,

                    Plaintiff,

            and

 SOLAR      ENERGY     INDUSTRIES
 ASSOCIATION, CLEARWAY ENERGY
 GROUP LLC, EDF RENEWABLES, INC. and
 AES DISTRIBUTED ENERGY, INC.,

                    Plaintiff-Intervenors,
            v.

 UNITED STATES OF AMERICA, OFFICE
                                                     Before: Judge Gary S. Katzmann
 OF THE UNITED STATES TRADE
                                                     Court No. 19-00192
 REPRESENTATIVE, UNITED STATES
 TRADE REPRESENTATIVE ROBERT E.
 LIGHTHIZER, U.S. CUSTOMS AND
 BORDER PROTECTION, and ACTING
 COMMISSIONER OF U.S. CUSTOMS AND
 BORDER   PROTECTION     MARK   A.
 MORGAN,

                    Defendants,

            and

 HANWHA Q CELLS USA, INC.,

                     Defendant-Intervenor.


                                    OPINION AND ORDER

[Plaintiffs’ motion for a preliminary injunction is granted.]

                                                                   Dated: December 5, 2019

John Brew, Kathryn L. Clune, and Amanda Berman, Crowell & Moring LLP, of Washington, DC
and New York, NY, argued for plaintiff, Invenergy Renewables LLC and plaintiff-intervenors,
Court No. 19-00192                                                                          Page 2


Clearway Energy Group LLC and AES Distributed Energy, Inc. With them on the brief were Larry
Eisenstat, Robert LaFrankie, and Frances Hadfield.
Matthew R. Nicely and Daniel M. Witkowski, Hughes Hubbard & Reed LLP, of Washington, DC,
argued for plaintiff-intervenor, Solar Energy Industries Association. With them on the brief were
Dean A. Pinkert and Julia K. Eppard.

Kevin M. O’Brien and Christine M. Streatfeild, Baker & McKenzie LLP, of Washington, DC,
argued for plaintiff-intervenor, EDF Renewables, Inc.

Stephen C. Tosini, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendants. With him on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Tara K. Hogan,
Assistant Director.

John M. Gurley, Jackson Toof, and )ULHGHULNH6*ऺUJHQV, Arent Fox LLP, of Washington, DC,
argued for defendant-intervenor. With them on the brief was Diana Dimitriuc Quaia.

       Katzmann, Judge: This case, generated by the American solar industry, raises fundamental

questions of adherence by the Government to procedures for decision making required by statute.

Through Presidential Proclamation 9693 on January 23, 2018, the President imposed safeguard

duties, designed to protect domestic industry, on imported monofacial and bifacial solar panels but

delegated authority to the Office of the U.S. Trade Representative (“USTR”) to exclude products

from the duties. 83 Fed. Reg. 3,541–49 (“Presidential Proclamation”). After a lengthy process,

USTR decided to exclude bifacial solar panels from safeguard duties. Exclusion of Particular

Products From the Solar Products Safeguard Measure, 84 Fed. Reg. 27,684–85 (June 13, 2019)

(“Exclusion”). Four months later, however, USTR reversed course. It announced the Withdrawal,

which reinstituted safeguard duties on certain bifacial solar panels, with only 19 days’ notice to

the public, without an opportunity for affected and/or interested parties to comment, and without

a developed public record on which to base its decision. Withdrawal of Bifacial Solar Panels

Exclusion to the Solar Products Safeguard Measure, 84 Fed. Reg. 54,244–45 (USTR Oct. 9, 2019)

(“Withdrawal”). Because this court instituted, and once renewed, a temporary restraining order

(“TRO”), the Withdrawal has not yet gone into effect.
Court No. 19-00192                                                                              Page 3


         The question now before this court is whether a preliminary injunction (“PI”) should issue

where Plaintiffs allege that the United States (“the Government”) violated the Administrative

Procedure Act (“APA”), Title II-Relief From Injury Caused By Import Competition of the Trade

Act of 1974 (herein “Section 201”), 1 and constitutional due process under the Fifth Amendment

by failing to follow requisite procedures in withdrawing an exclusion to safeguard duties on solar

products previously granted through notice-and-comment rulemaking. Plaintiff Invenergy

Renewables LLC -- a renewable energy company-- (“Invenergy”), 2 joined by Plaintiff-Intervenors

Solar Energy Industries Association (“SEIA”), Clearway Energy Group LLP (“Clearway”), EDF

Renewables, Inc. (“EDF-R”), and AES Distributed Energy, Inc. (“AES DE”) (collectively,

“Plaintiffs”), challenges the Withdrawal by the Government. Plaintiffs ask the court to enjoin the

Government from reversing, without adequate process, its decision to exclude bifacial solar

panels 3 from safeguard duties; that is, Plaintiffs ask the court to implement a PI to maintain the

status quo until such time as the lawfulness of the Withdrawal is determined by final judgment.

         This case emerges from a debate within the American solar industry between entities that

rely on the importation of bifacial solar panels and entities that produce predominately monofacial

solar panels in the United States. Plaintiffs here, who include consumers, purchasers, and

importers of utility-grade bifacial solar panels, argue that the importation of bifacial solar panels



1
    Section 201 is the first section of this title as published in the United States Public Laws. Trade
    Act of 1974, Pub. L. No. 93-618, 88 Stat. 1978 (1975) (codified as amended at 19 U.S.C. §§
    í (2012)). Commonly, safeguard duties are referred to as “Section 201 duties,”
    regardless of the specific section of the Trade Act of 1974 being invoked. Where applicable,
    this opinion cites the appropriate section of the U.S. Code.
2
    Invenergy describes itself as “the world’s leading independent and privately-held renewable
    energy company.” Invenergy’s Compl. at ¶ 14, Oct. 21, 2019, ECF No. 13.
3
    For the purposes of this opinion, the terms “solar panels” and “solar modules” are used
    interchangeably.
Court No. 19-00192                                                                            Page 4


does not harm domestic producers because domestic producers do not produce utility-scale bifacial

solar panels; they thus oppose safeguard duties that they contend increase the cost of these bifacial

solar panels. Domestic producers, however, contend that solar project developers can use either

monofacial or bifacial solar panels, and thus safeguard duties are necessary to protect domestic

production of solar panels. Both sides contend that their position better supports expanding solar

as a source of renewable energy in the United States.

       Invenergy, however, also makes clear that this suit does not call upon the court to decide

the future of the solar industry. Instead, before the court is its challenge to the Withdrawal on

process grounds. Invenergy’s Mot. for PI at 14, Nov. 1, 2019, ECF No. 49. The soundness of the

safeguard duties and whether they should apply to bifacial solar panels are not the subject of this

suit. Rather, at stake here is whether USTR undertook reasoned decision making to implement

the Withdrawal, as required by the APA, including provision for meaningful participation by

interested parties. The Government must follow its own laws and procedures when it acts, and the

court finds it likely that it did not do so in withdrawing the Exclusion without adequate process.

The court thus determines that a PI is warranted. The court now grants Invenergy’s motion for a

PI to enjoin the United States, USTR, U.S. Trade Representative Robert E. Lighthizer, U.S.

Customs and Border Protection (“CBP”), and CBP Acting Commissioner Mark A. Morgan

(collectively “the Government”) from implementing the Withdrawal.

                                            BACKGROUND

       I.      Statutory Overview

       Through Section 201, Congress provided a process by which the executive branch could

implement temporary safeguard measures to protect a domestic industry from the harm associated

with an increase in imports from foreign competitors. 7UDGH$FWRIí19 U.S.C.
Court No. 19-00192                                                                            Page 5


§§ 2251–54 (2012). Section 201 dictates that, upon petitions from domestic entities or industries,

the International Trade Commission (“ITC”) may make an affirmative determination that serious

injury or a threat of serious injury to that industry exists. 19 U.S.C. § 2252. The President may

then authorize discretionary measures, known as “safeguards,” to provide a domestic industry

temporary relief from serious injury. 19 U.S.C. § 2253. The statute vests the President with

decision making authority based on consideration of ten factors. 4 19 U.S.C. § 2253(a)(2).



4
    19 U.S.C. § 2253(a)(2) provides:

         In determining what action to take under paragraph (1), the President shall take into
         account--
                (A) the recommendation and report of the Commission;
                (B) the extent to which workers and firms in the domestic industry are--
                         (i) benefitting from adjustment assistance and other manpower programs,
                         and
                         (ii) engaged in worker retraining efforts;
                (C) the efforts being made, or to be implemented, by the domestic industry
                (including the efforts included in any adjustment plan or commitment submitted to
                the Commission under section 2252(a) of this title) to make a positive adjustment
                to import competition;
                (D) the probable effectiveness of the actions authorized under paragraph (3) to
                facilitate positive adjustment to import competition;
                (E) the short- and long-term economic and social costs of the actions authorized
                under paragraph (3) relative to their short- and long-term economic and social
                benefits and other considerations relative to the position of the domestic industry
                in the United States economy;
                (F) other factors related to the national economic interest of the United States,
                including, but not limited to--
                         (i) the economic and social costs which would be incurred by taxpayers,
                         communities, and workers if import relief were not provided under this part,
                         (ii) the effect of the implementation of actions under this section on
                         consumers and on competition in domestic markets for articles, and
                         (iii) the impact on United States industries and firms as a result of
                         international obligations regarding compensation;
                (G) the extent to which there is diversion of foreign exports to the United States
                market by reason of foreign restraints;
                (H) the potential for circumvention of any action taken under this section;
                (I) the national security interests of the United States; and
                (J) the factors required to be considered by the Commission under section
                2252(e)(5) of this title.
Court No. 19-00192                                                                             Page 6


Safeguard measures have a maximum duration of four years, unless extended for another

maximum of four years based upon a new determination by the ITC. 19 U.S.C. § 2253(e)(1). The

statute also outlines certain limits on the President’s ability to act under this statute, including to

limit new actions after the termination of safeguard measures regarding certain articles. See 19

U.S.C. § 2253(e). Further, the safeguard statute mandates that the President “shall by regulation

provide for the efficient and fair administration of all actions taken for the purpose of providing

import relief.” 19 U.S.C. § 2253(g)(1).

       The President issued the Presidential Proclamation on January 23, 2018, announcing a

safeguard measure against imports of solar products after an affirmative determination of injury

by the ITC. See also U.S. Int’l Trade Comm’n, Crystalline Silicon Photovoltaic Cells (Whether

or not Partially or Fully Assembled into Other Products), Inv. No. TA-201-75, USITC Pub. 4739

(Nov. 2017) (“ITC Report”). The details of this proclamation are discussed further below.

Notably, the Presidential Proclamation delegated the process of “exclusion of a particular product

from the safeguard measure” to USTR. Presidential Proclamation at 3,541. Subsequently, USTR

issued procedures for parties to follow in seeking exclusions from the safeguard measure.

Procedures to Consider Additional Requests for Exclusion of Particular Products From the Solar

Products Safeguard Measure, 83 Fed. Reg. 6,670–72 (USTR Feb. 14, 2018) (“Exclusion

Procedures”). These procedures were silent as to the revision, reconsideration, or withdrawal of

exclusions once issued.

       Through its Exclusion Procedures, USTR invited requests for exclusions and comments

from interested persons. Id. at 6,671. The parties dispute whether this process constituted agency

rulemaking pursuant to the APA. See Invenergy’s Mot. for PI at 17; SEIA’s Resp. to Invenergy’s

Mot. for PI at 7, Nov. 8, 2019, ECF No. 83; Def.’s Resp. to Invenergy’s Mot. for PI at 2, Nov. 8,
Court No. 19-00192                                                                                Page 7


2019, ECF No. 74; Q Cells’ Resp. to Invenergy’s Mot. for PI at 12, Nov. 8, 2019, ECF No. 84.

Relevant here are the APA’s requirements for notice-and-comment rulemaking by government

agencies, which dictate the procedures to be followed by agencies when making certain legal or

policy decisions. See, e.g., 5 U.S.C. §§ 551, 701 (2012). Furthermore, the APA provides broad

judicial review of agency actions brought by “person[s] suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action within the meaning of a relevant

statute.” 5 U.S.C. § 702. The APA states that courts will “hold unlawful and set aside” agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(a).

       II.     Factual Background

       The facts necessary for the court to decide the motion for a PI are not in dispute. In May

2017, pursuant to 19 U.S.C. § 2252(a), Suniva, Inc. (“Suniva”), a domestic solar cell producer

filed an amended petition with the ITC alleging that certain solar panel cells “are being imported

into the United States in such increased quantities as to be a substantial cause of serious injury, or

threat thereof, to the domestic industry producing an article like or directly competitive with the

imported article.” ITC Report at 6; Def.’s Resp. at 4; Invenergy’s Mot. for PI at 3. The ITC then

instituted an investigation pursuant to 19 U.S.C. § 2252. Exclusion Procedures at 6,670(citing 19

U.S.C. § 2252). The scope of its investigation covered certain crystalline silicon photovoltaic

(“CSPV”) cells,

       whether or not partially or fully assembled into other products, of a thickness equal
       to or greater than 20 micrometers, having a p/n junction (or variant thereof) formed
       by any means, whether or not the cell has undergone other processing, including,
       but not limited to cleaning, etching, coating, and addition of materials (including,
       but not limited to metallization and conductor patterns) to collect and forward the
       electricity that is generated by the cell. The scope of the investigation also included
       photovoltaic cells that contain crystalline silicon in addition to other materials, such
Court No. 19-00192                                                                                 Page 8


       as passivated emitter rear contact cells, heterojunction with intrinsic thin layer cells,
       and other so-called “hybrid” cells

(“certain CSPV cells”). Exclusion Procedures at 6,670. The ITC held a hearing on injury on

August 15, 2017, voted on injury on September 22, 2017, held a hearing on remedy on October 3,

2017, voted on remedy on October 31, 2017, and referred its findings and recommendations to the

President on November 13, 2017. ITC Report at 7. The ITC reached an affirmative determination

that certain CSPV cells “are being imported into the United States in such increased quantities as

to be a substantial cause of serious injury, or threat of serious injury, to the domestic industry

producing a like or directly competitive article.” Presidential Proclamation at 3,541. See also ITC

Report at 1.

       Pursuant to the statutory framework of safeguard procedures, 19 U.S.C. §§ 2253, the

President issued a proclamation, imposing temporary safeguard duties of 30% on certain CSPV

cells, to decrease by five percent each year until 2022, at which point they end. Id. DWí

The safeguard duties applied to the bifacial solar panels used by Invenergy. See Invenergy’s Mot.

for PI at 7–8. The President also instructed USTR to publish within thirty days “procedures for

requests for exclusion of a particular product” from the safeguard duties in the Federal Register

and authorized USTR to make such exclusions after consultation with the Secretaries of Commerce

and Energy and publishing a notice in the Federal Register. Presidential Proclamation DWí

The safeguard duties went into effect on February 7, 2018. Id. DWí

       USTR then published procedures for exclusion requests in the Federal Register in February

2018. Exclusion Procedures. The notice summarized the scope of the ITC’s investigation, the

scope of the products covered by the Presidential Proclamation, and the procedure to request the

exclusion of solar products. Id. USTR invited “interested persons to submit comments identifying

a particular product for exclusion from the safeguard measure and providing reasons why the
Court No. 19-00192                                                                              Page 9


product should be excluded.” Id. at 6671. Moreover, USTR indicated that “[a]ny request for

exclusion clearly should identify the particular product in terms of physical characteristics . . . that

distinguish it from products that are subject to the safeguard measures” and that it would not

“consider requests that identify the product at issue in terms of the identity of the producer,

importer, or ultimate consumer” or “products using criteria that cannot be made available to the

public.” Id. The notice made clear that exclusions would become effective upon publication in

the Federal Register. Id. The notice further outlined the process for comments on exclusion

requests, noting that “[a]fter the submission of requests for exclusion of a particular product,

interested persons will have an opportunity to comment on the requests, indicate whether they

support or oppose any of them, and provide reasons for their view” and directing parties to

regulations.gov to comment. Id. USTR required interested parties to submit written comments by

March 16, 2018 and responses by April 16, 2018 to guarantee consideration. Id. at 6,672. The

notice did not provide a method for withdrawing an exclusion during the four-year safeguard

period. See id. at 6,670–72.

        The safeguard duties applied to both monofacial and bifacial solar panels. Monofacial

solar panels have CSPV cells on one side and opaque backing on the reverse side, allowing them

to produce power from only one side. Invenergy’s Mot. for PI at 3; Def.’s Resp. to Invenergy’s

Mot. for PI at 7. Bifacial solar panels have CSPV cells on both sides, thus allowing them to

produce about ten percent more power than monofacial solar panels. See id. Plaintiffs argue the

Withdrawal will increase the cost of solar energy and harm the development of the solar industry

in the United States because domestic manufacturers do not produce utility-scale bifacial solar

panels. See, e.g., SEIA’s Compl. ¶ 16, Oct. 24, 2019, ECF No. 21 (citations omitted).
Court No. 19-00192                                                                       Page 10


       Three solar companies, Pine Gate Renewables, Sunpreme, Inc., and SolarWorld Industries

GmBH, submitted requests for USTR to exclude the bifacial solar panels at issue here. Invenergy’s

Compl., Oct. 21, 2019, ECF No. 13, Ex. D, Letter from Pine Gate Renewables to Edward Gresser

(March 16, 2018); Invenergy’s Compl. Ex. E, Letter from Sunpreme, Inc. to Edward Gresser

(March 16, 2018); Invenergy’s Compl. Ex. F, Letter from SolarWorld Industries GmbH to USTR

(undated); Invenergy’s Mot. for PI at 5; Def.’s Resp. to Invenergy’s Mot. for PI at 8. USTR

received forty-eight product exclusion requests and 213 comments responding to these requests.

Exclusion at 27,684. USTR considered the exclusion requests, granted certain product exclusions

in a previous Federal Register notice, and “[b]ased on an evaluation of the factors set out in the

February 14 notice” granted additional product exclusions, including bifacial solar panels,

effective June 13, 2019. Id. DWí7KHQRWLFHGLGQRWSURYLGHDPHWKRGfor or otherwise

indicate that the exclusions could be withdrawn during the safeguard period. Id.

       Shortly after USTR granted the exclusion request for bifacial solar panels, on June 26,

2019, Suniva, First Solar Inc., and Hanwha Q Cells USA, Inc. (“Q Cells”) wrote to USTR to ask

it to reconsider its decision, arguing that the Exclusion would, “in a very short period of time,

undermine the relief afforded by the Section 201 tariffs as imposed by the President on January

23, 2018.” Invenergy’s Compl. Ex. H, Letter from Suniva, First Solar, and Q Cells to Ambassador

Gerrish, Deputy U.S. Trade Representative (June 26, 2019). The letter referenced a meeting

between the parties less than a week prior and included eighteen attachments for USTR’s

consideration. Id. On October 3, 2019, based on alleged rumors that USTR was considering

rescinding the Exclusion, Invenergy’s CEO and thirteen other solar industry executives wrote to

USTR expressing their desire to be heard should USTR plan to take any additional actions
Court No. 19-00192                                                                        Page 11


regarding the Exclusion. Invenergy’s Mot. for PI at 5–6; Def.’s Resp. to Invenergy’s Mot. for PI

at 9; Invenergy’s Compl. Ex. J, Letter to USTR re: Solar Safeguard Bifacial Module Exclusion.

          On October 9, 2019, USTR published a notice in the Federal Register announcing its

decision to withdraw the exclusion for bifacial solar panels, effective October 28, 2019.

Withdrawal; Invenergy’s Mot. for PI at 6; Def.’s Resp. to Invenergy’s Mot. for PI at 9. The notice

explained that, “[s]ince publication of [the Exclusion] notice, the U.S. Trade Representative has

evaluated this exclusion further and, after consultation with the Secretaries of Commerce and

Energy, determined it will undermine the objectives of the safeguard measure.” Withdrawal at

54,244. The Government subsequently moved for, and the court allowed, USTR to delay the

effective date of the Withdrawal to November 8, 2019. Nov. 25, 2019, ECF Nos. 23, 29. As

addressed below, the court subsequently issued a TRO, and the Withdrawal has not yet gone into

effect.

          III.   Procedural History

          Invenergy initiated this action against the Government on October 21, 2019 by filing its

summons, complaint, and a motion for a TRO. Summons, ECF No. 1; Invenergy’s Compl.;

Invenergy’s Mot. for TRO, ECF No. 14. The court held a teleconference with Invenergy and the

Government on October 23, 2019. ECF No. 18. The Government filed its response in opposition

to Invenergy’s motion for a TRO on October 24, 2019. Def.’s Resp. to Invenergy’s Mot. for TRO,

ECF No. 19. Pursuant to the court’s order permitting Invenergy to respond to the Government’s

arguments raised during the teleconference, Invenergy filed a supplemental brief on October 24,

2019. Invenergy’s Supp. Br. in Resp. to Order, ECF No. 20. That same day, SEIA filed a motion

to intervene as plaintiff-intervenor. SEIA’s Mot. to Intervene, Oct. 24, 2019, ECF No. 21.
Court No. 19-00192                                                                          Page 12


       On October 25, 2019, the court ordered Invenergy and the Government to file briefs

regarding the issue of security, should the court grant Invenergy’s motion for a TRO. ECF No.

22. Invenergy and the Government filed letters with the court, as well as their respective responses.

Def.’s Letter in Resp. to Order, Oct. 25, 2019, ECF No. 25; Invenergy’s Resp. to Order, Oct. 25,

2019, ECF No. 26; Def.’s Letter in Resp. to Invenergy’s Resp. to Order, Oct. 25, 2019, ECF No.

27; Invenergy’s Resp. to Order, Oct. 25, 2019, ECF No. 28. The Government simultaneously

moved for leave to defer implementation of the Withdrawal until November 8, 2019, thirty days

after the notice announcing the Withdrawal was published in the Federal Register, to which

Invenergy consented.     Def.’s Mot. to Defer Implementation, Oct. 25, 2019, ECF No. 23;

Invenergy’s Resp. to Def.’s Mot. to Defer Implementation, Oct. 25, 2019, ECF No. 24. The court

then granted the Government’s motion, thus delaying the effective date of the Withdrawal to

November 8, 2019, ordered the Government to respond to SEIA’s motion to intervene, Oct. 25,

2019, ECF Nos. 29, 30, and ordered an expedited briefing schedule based on Invenergy’s

representations during the October 23, 2019 teleconference that it intended to move for a PI, Oct.

25, 2019, ECF No. 31.

       On October 28, 2019, the Government filed its response to SEIA’s motion to intervene

noting its position that SEIA lacked constitutional and statutory standing, and, pursuant to the

court’s order, SEIA replied on October 29, 2019. Def.’s Resp. to SEIA’s Mot. to Intervene, Oct.

28, 2019, ECF No. 34; Order on SEIA’s Reply on Mot. to Intervene, Oct. 28, 2019, ECF No. 35;

SEIA’s Reply to SEIA’s Mot. to Intervene, Oct. 29, 2019, ECF No. 38. The following day, the

court granted SEIA’s motion to intervene, designating SEIA as a plaintiff-intervenor. Oct. 30,

2019, ECF No. 39. SEIA’s complaint against the Government was then deemed filed. SEIA’s

Compl., Oct. 30, 2019, ECF No. 43.
Court No. 19-00192                                                                       Page 13


       On October 31, 2019, the court ordered additional briefing on the issue of security in the

event the court should issue a TRO, ECF No. 45, and Invenergy, SEIA, and the Government filed

their respective briefs and responses. Invenergy’s Resp. to Order, Nov. 4, 2019, ECF No. 53;

Def.’s Resp. to Order, Nov. 4, 2019, ECF No. 56; SEIA’s Resp. to Order, Nov. 5, 2019, ECF No.

61; Def.’s Reply to Order, Nov. 5, 2019, ECF No. 62; Invenergy’s Reply to Order, Nov. 5, 2019,

ECF No. 63; SEIA’s Reply to Order, Nov. 5, 2019, ECF No. 65. The court instituted a TRO on

November 7, 2019, requiring nominal security based on the procedural harms alleged. ECF No.

68.

       The court also granted Q Cells’ unopposed motion to intervene as defendant-intervenor. Q

Cells’ Mot. to Intervene, Nov. 4, 2019, ECF No. 54. Clearway and EDF-R moved to intervene as

plaintiff-intervenors on November 4, 2019 and November 7, 2019, respectively. Clearway’s Mot.

to Intervene, Nov. 4, 2019, ECF No. 58; EDF-R’s Mot. to Intervene, Nov. 7, 2019, ECF No. 69.

The Government did not oppose EDF-R’s intervention as an importer of bifacial solar cells,

“subject to Defendants’ objections in its opposition to SEIA’s intervention.” EDF-R’s Mot. to

Intervene at 2. Clearway’s motion stated that “Defendants’ counsel indicated that the Government

opposes this motion.” Clearway’s Mot. to Intervene at 4. Therefore, as ordered by the court, ECF

No. 66, the Government responded to Clearway’s motion claiming that Clearway lacked standing.

Def.’s Resp. to Clearway’s Mot. to Intervene, Nov. 8, 2019, ECF No. 72. The court granted

Clearway’s and EDF-R’s motions to intervene on November 8, 2019.             ECF Nos. 76, 78.

Clearway’s and EDF-R’s previously filed respective complaints against the Government were then

deemed filed. Nov. 8, 2019, ECF Nos. 77, 79. AES DE filed a partial consent motion to intervene

on November 13, 2019. AES DE’s Mot. to Intervene, ECF No. 90. The Government responded

on November 27, 2019 stating its opposition to AES DE’s standing for the same reasons it opposed
Court No. 19-00192                                                                           Page 14


Clearway’s intervention. Def.’s Resp. to AES DE’s Mot. to Intervene, Nov. 27, 2019, ECF No.

109. The court granted AES DE’s motion and its complaint was deemed filed. Nov. 27, 2019,

ECF Nos. 110, 111.

       Invenergy filed a motion for a PI on November 1, 2019. Invenergy’s Mot. for PI, ECF No.

49. The Government filed its response in opposition to Invenergy’s motion for a PI and a motion

to dismiss on November 8, 2019. Def.’s Resp. to Invenergy’s Mot. for PI, ECF No. 74. SEIA

filed a response in support of Invenergy’s motion for a PI. SEIA’s Resp. to Invenergy’s Mot. for

PI, Nov. 8, 2019, ECF No. 83. Q Cells filed a response in opposition to Invenergy’s motion for a

PI. Q Cells’ Resp. to Mot. for PI, Nov. 8, 2019, ECF No. 84. The court held a hearing on

Invenergy’s motion for a PI on November 13, 2019 and permitted the parties to file post-hearing

memoranda. ECF No. 96 (“Hearing”). The Government, Q Cells, EDF-R, Clearway, Invenergy,

AES DE and SEIA filed supplemental briefs on November 19, 2019. Def.’s Supp. Resp. to

Invenergy’s Mot. for PI, ECF No. 100; Q Cells’ Supp. Resp. to Invenergy’s Mot. for PI, ECF No.

101; EDF-R’s Supp. Resp. to Invenergy’s Mot. for PI, ECF No. 102; AES DE, Clearway, and

Invenergy’s Supp. Resp. to Mot. for PI, ECF No. 104; SEIA’s Supp. Resp. to Invenergy’s Mot.

for PI, ECF No. 104. The court extended the TRO by fourteen days on November 28, 2019. ECF

No. 108.

                               JURISDICTION AND STANDING

       The court has jurisdiction over this case pursuant to 28 U.S.C. § 1581(i), which provides

that the court “shall have exclusive jurisdiction of any civil action commenced against the United

States, its agencies, or officers, that arises out of any law of the United States providing for . . .

[the] administration and enforcement” of tariffs and duties. As a threshold, the court addresses

whether Invenergy, or in the alternative Invenergy joined by the Plaintiff-Intervenors, has
Court No. 19-00192                                                                             Page 15


constitutional standing to sue the Government to challenge the implementation of the Withdrawal.

See Canadian Lumber Trade All. v. United States, 517 F.3d 1319, 1330–31 (Fed. Cir. 2008). In

addition to constitutional standing, a plaintiff must also have statutory standing to bring a claim.

Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126 (2014). The court

addresses each in turn. The Government argues that Invenergy has neither constitutional standing

nor statutory standing, thus barring the court’s exercise of jurisdiction over this case. 5 Def.’s Resp.

to Invenergy’s Mot. for PI at 11–19. Invenergy and Plaintiff-Intervenors argue that Invenergy

independently meets the requirements of both constitutional and statutory standing. Invenergy’s

Mot. for PI at 7; SEIA’s Resp. to Invenergy’s Mot. for PI at 2–4; EDF-R’s Supp. Resp. to

Invenergy’s Mot. for PI at 1–3. The court concludes that Invenergy both independently and once

joined by Plaintiff-Intervenors has standing to challenge the Withdrawal.

         I.     Invenergy Has Constitutional and Statutory Standing to Sue.

         Because Invenergy has suffered an actual, imminent injury that is fairly traceable to the

Withdrawal and that can be redressed by injunctive relief, and Invenergy falls within the zone of

interests of Section 201, Invenergy independently has constitutional and statutory standing.

                A. Invenergy Has Constitutional Standing.

         To invoke the jurisdiction of a federal court, a party must meet the case or controversy

requirements of Article III of the Constitution. See U.S. Const. art. III, § 2. “The essence of the

standing question, in its constitutional dimension, is whether the plaintiff has alleged such a

personal stake in the outcome of the controversy (as) to warrant [its] invocation of federal-court




5
    The Government also opposed Clearway’s and AES DE’s intervention as plaintiffs on this
    ground. Def.’s Resp. to Clearway’s Mot. to Intervene, Nov. 8, 2019, ECF No. 72; Def.’s Resp.
    to AES DE’s Mot. to Intervene, Nov. 27, 2019, ECF No. 109. For the same reasons provided
    regarding Invenergy’s standing, these arguments are not persuasive.
Court No. 19-00192                                                                            Page 16


jurisdiction and to justify exercise of the court’s remedial powers on [its] behalf.” Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 260–61 (1977) (internal citations

and quotations omitted). Specifically, a plaintiff must show: (1) “that it has suffered a concrete

and particularized injury that is either actual or imminent,” (2) “that the injury is fairly traceable

to the defendant,” and (3) “that a favorable decision will likely redress that injury.” Massachusetts

v. EPA, 549 U.S. 497, 517 (2007) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).

The injury may be indirect so long as it is fairly traceable to defendants’ conduct. Vill. of Arlington

Heights, 429 U.S. at 261. See also Nat. Res. Def. Council, Inc. v. Ross, 42 CIT __, __ 331 F.

Supp. 3d 1338, 1357, 1361 (2018).

       The Government and Q Cells argue that Invenergy has not alleged an imminent and

particularized injury, and that any injury suffered by Invenergy has been caused by third party

action; therefore, those injuries are not sufficiently traceable to the Withdrawal and not redressable

by this court. Def.’s Resp. to Invenergy’s Mot. for PI at 11–13; Q Cells’ Resp. to Invenergy’s

Mot. for PI at 4, 6–7. Furthermore, the Government alleges that, insofar as there may have been

procedural violation, a “procedural violation alone is insufficient to confer standing.” Def.’s Resp.

to Invenergy’s Mot. for PI at 13. See also Q Cells’ Resp. to Invenergy’s Mot. for PI at 6–7.

       Invenergy responds that it does not merely allege a procedural injury, but also other

concrete harms is sufficient to confer Article III standing. Invenergy’s Mot. for PI at 9. In addition

to the procedural harm, Invenergy alleges that it will suffer economic harms, lost business

opportunities, and reputational harm. Invenergy’s Mot. for PI at 7–9, 35–37. Invenergy alleges it

will suffer a procedural harm of loss of an opportunity to be heard by USTR on the Withdrawal,

extensive economic harms as a result of higher duties on bifacial solar panels, lost business

opportunities in the form of foregone tax credit qualification, and reputational harm in the failure
Court No. 19-00192                                                                          Page 17


of its ability to fulfill its obligations and souring business relationships. Id. Invenergy also

disagrees that its harm is dependent upon third party action: “Invenergy is not attempting to rely

on injuries sustained by others to show its standing, nor to redress them; it seeks only to prevent

the impending harm to its business.” Invenergy’s Mot. for PI at 12. Therefore, Invenergy alleges

that it has shown sufficient injury, causation, and redressability in order to meet the Article III

constitutional standing requirement.

       The court determines that Invenergy has standing to challenge the Withdrawal as required

by Article III of the Constitution.

                       1. Invenergy Has a Concrete and Particularized Injury That Is Actual or
                          Imminent.

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a

legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting

Lujan, 504 U.S. at 560. A particularized injury “affect[s] the plaintiff in a personal and individual

way.” Id. (quoting Lujan, 504 U.S. at 560 n.1). A concrete injury need be real, but not necessarily

tangible. Id. at 1549. “[T]he injury-in-fact requirement. . . ensure[s] that the plaintiffs have a

stake in the fight and will therefore diligently prosecute the case while, at the same time, ensuring

that the claim is not abstract or conjectural so that resolution by the judiciary is both manageable

and proper.” Canadian Lumber, 517 F.3d at 1332–33 (citations and quotations omitted). The

constitutional standing requirement of “[i]njury-in-fact is not Mount Everest.” Id. at 1333.

(internal citation omitted). While a bare procedural violation alone may be insufficient to confer

standing where the violation does not result in harm to the plaintiff, it is sufficient where that

procedural harm results in other concrete harms. See Spokeo, 136 S. Ct. 1549. Furthermore, as

the Federal Circuit recognized in Gilda Industries, Inc. v. United States, 446 F.3d 1271, 1279 (Fed.
Court No. 19-00192                                                                           Page 18


Cir. 2006), lack of procedure can constitute sufficient injury even where there exists the possibility

that the agency’s final decision taken in accordance with the proper procedures may not be in

plaintiff’s favor. Id. (“[T]he failure to conduct review and revision of the list injured Gilda by

depriving it of at least an opportunity to have those products removed. That is a sufficient injury

to be cognizable under the test for Article III standing.”) (citations omitted).

       Here, Invenergy has alleged a procedural harm and additional economic, business, and

reputational harms to show an actual or imminent concrete and particularized injury. Responding

to the Government’s characterization of its harm as a “bare procedural violation,” Invenergy states

that its injuries are instead “concrete harms that will result and have resulted to its business” from

the procedurally deficient Withdrawal. Invenergy’s Mot. for PI at 9. The court agrees that these

harms are not speculative but are concrete and imminent. The harms to Invenergy’s business and

reputation are also particular to Invenergy. See Discussion infra Section III.

       The Government and Q Cells focus on allegations of harm to Invenergy stemming from

price increases that impact existing and future projects which would use bifacial solar panels. See

Def.’s Resp. to Invenergy’s Mot. for PI at 12–14; Q Cells’ Resp. to Invenergy’s Mot. for PI at 4–

6. The Government argues that “Invenergy’s alleged harm is thus based on an assumption” and

Invenergy’s own “business decisions.” Def.’s Resp. to Invenergy’s Mot. for PI at 12 (citations

omitted). Furthermore, the Government and Q Cells contend that these harms were voluntarily

assumed by Invenergy and depend on relationships with and decisions of third parties. Id. at 12–

13; Q Cells’ Resp. to Invenergy’s Mot. for PI at 6–8. They argue that because Invenergy is not an

importer of bifacial solar panels, Invenergy cannot rely on third party standing to bring this

challenge itself.   Def.’s Resp. to Invenergy’s Mot. for PI at 12–11–15; Q Cells’ Resp. to

Invenergy’s Mot. for PI at 5, 7. Therefore, they contend, any increase in price or economic impact
Court No. 19-00192                                                                          Page 19


is speculative and depends on the rights of third parties and is not sufficient to create Article III

standing. Def.’s Resp. to Invenergy’s Mot. for PI at 12–14; Q Cells’ Resp. to Invenergy’s Mot.

for PI at 5–8. Finally, Q Cells argues that even if Invenergy suffered a procedural harm, failure to

comment on the Withdrawal does not make its injury actual or imminent. Q Cells’ Resp. to

Invenergy’s Mot. for PI at 6.

       However, the Government and Q Cells fail to recognize that Invenergy’s claims hinge on

a procedural violation that is accompanied by harms other than the allegations of economic impacts

alone. First, Invenergy alleges a harm from USTR’s lack of proper procedure in implementing the

Withdrawal. Analogous to the procedural injury at issue in Gilda, 446 F.3d at 1271, here Plaintiffs

allege that USTR has failed to provide sufficient notice and opportunity to comment and provide

information to USTR so for USTR to make a reasoned decision regarding the Withdrawal.

Invenergy alleges economic, business, and reputational harms stemming from this procedural

violation which are concrete and particularized to Invenergy. See, e.g., Invenergy’s Mot. for PI at

7–10, 35–37.

       Invenergy alleged sufficient claims of economic harm to constitute injury-in-fact. See

Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI at 2–3. These economic harms

can be shown through “economic logic.” See Canadian Lumber, 517 F.3d at 1333. In Canadian

Lumber, the Federal Circuit affirmed this court’s holding that the Canadian Wheat Board, a wheat

seller -- not an importer or exporter -- had Article III standing because it was “likely” to suffer

“economic injury” as a result of duties imposed on wheat from Canada, the proceeds of which

were distributed to an entity promoting North Dakotan wheat. Id. at 1334. The Federal Circuit

agreed with this court’s reliance on “economic logic” to reach that conclusion. Id. at 1333–34.

The court determines that this “economic logic” applies here: the duty on bifacial panels will
Court No. 19-00192                                                                              Page 20


increase -- and, with it, likely Plaintiffs’ costs -- if the Withdrawal goes into effect. See Invenergy,

Clearway, and AES DE’s Supp. Resp. to Mot. for PI at 1–2. Plaintiffs, however, do not rely on

“economic logic” alone. Both “economic logic” and detailed testimony show that, because of the

Withdrawal, the price of bifacial panels will rise, causing substantial economic injuries to

Invenergy’s solar energy projects and larger business. See Invenergy, Clearway, and AES DE’s

Supp. Resp. to Mot. for PI at 3; Invenergy’s Mot. for PI. Therefore, Invenergy has alleged a

package of procedural, economic, business, and reputational harms that in combination are

sufficiently concrete, imminent, and particularized to satisfy the injury requirement. 6

                         2. Invenergy’s Injury Is Fairly Traceable to the Government’s
                            Withdrawal and Is Redressable by the Court.

         The second and third criteria of constitutional standing are that the injury is fairly traceable

to the challenged conduct of the defendant and that a judicial decision is likely to redress the injury.

Lujan, 540 U.S. at 561–62. These prongs of constitutional standing can be established even if the

injury is indirect. Nat. Res. Def. Council, 331 F. Supp. 3d at 1357 (citing Vill. Of Arlington

Heights, 429 U.S. at 260–61; Lujan, 540 U.S. at 561–62). In Nat. Res. Def. Council, the court

found redressability where “[p]laintiffs . . . show[ed] that the third parties in question [were] likely

to respond to a United States import ban in a way that reduces danger . . . .” Id. at 1359. In sum,

that actions of third parties may redress part of the alleged injury is not a conclusive bar to standing.

         Invenergy argues that a PI and ultimate resolution of this issue will provide “Invenergy, its

suppliers, and its customers with the business certainty they need to go forward with their pending




6
    Non-economic harms referenced in this section are discussed further below in the context of
    irreparable harm. See Discussion infra Section III. While Article III injury-in-fact and
    irreparable harm analyses may overlap, they are not identical. Therefore, the economic harms
    that are sufficient to constitute injury-in-fact for constitutional purposes are analyzed in a
    different light under the irreparable harm standard.
Court No. 19-00192                                                                           Page 21


and upcoming projects.” Invenergy’s Mot. for PI at 10. It contends that injunctive relief will

maintain the status quo until a final decision can be reached, which if favorable would redress

Invenergy’s procedural injury, “giving it the opportunity to provide its views to USTR, have them

considered, and obtain an explanation for USTR’s decision . . . ” Invenergy’s Supp. Resp. for

TRO at 7. In sum, the injuries, at least in that respect, do not depend upon the actions of third

parties.

           The Government and Q Cells argue that Invenergy’s injuries are not fairly traceable to the

Withdrawal because Invenergy’s harm arises from relationships with third parties and not from the

Government’s own actions. Def.’s Resp. to Invenergy’s Mot. for PI at 12–13; Q Cells’ Resp. to

Invenergy’s Mot. for PI at 7. The Government contends that “there is no basis, other than

speculation, to conclude that enjoining USTR’s determination would redress Invenergy’s claimed

injury.” Def.’s Resp. to Invenergy’s Mot. for PI at 13. Similarly, Q Cells argues that “[t]he

problem with this speculative claim is that even if this [c]ourt reversed the Withdrawal, it would

have no control over what the suppliers decide to do with their pricing models.” Q Cells’ Resp. to

Invenergy’s Mot. for PI at 7.

           The court concludes that Invenergy’s injury stems directly from the Withdrawal, even if

some of the specific harms it alleges involve relationships with third parties. Invenergy provides

evidence that injuries would not exist but for the implementation of the Withdrawal because its

economic and reputational harms stem from reliance on the Exclusion and attempt to adjust to the

Withdrawal, respectively. Invenergy’s Mot. for PI at 31–33. Furthermore, Invenergy’s procedural

injury is directly traceable to the Withdrawal announced without sufficient notice or opportunity

for comment as required by the APA. See, e.g., ThyssenKrupp Acciai Speciali Terni S.P.A. v.

United States, 32 CIT 728, 735–36, 572 F. Supp. 2d 1323, 1331 (2008). This procedural injury is
Court No. 19-00192                                                                           Page 22


also redressable by a decision from this court favorable to Invenergy because, if it succeeds on the

merits, the court would order USTR to provide additional process in its decision to reconsider the

Exclusion. See Lujan, 504 U.S. at 561–62. Moreover, the redressability prong can be met where

a judicial decision would result in a remand or order to an agency to follow process rather than

directing a specific outcome. See, e.g., Gilda, 446 F.3d at 1279 (deprivation of opportunity for

agency to exercise discretionary review is sufficient injury to satisfy Article III standing);

ThyssenKrupp, 572 F. Supp. 2d at 1331 (“Providing such an opportunity for review would

sufficiently redress ThyssenKrupp’s injury and satisfy Article III standing”). In short, Invenergy

has shown that it has or will imminently suffer a package of concrete and particularized injuries,

including a procedural injury, that is fairly traceable to the Withdrawal and can be redressed by a

favorable decision of the court. Therefore, Invenergy has shown that it meets the constitutional

standing requirements.

               B. Invenergy Has Statutory Standing Under Section 201 To Bring This Suit.

       In addition to the constitutional requirements of standing under Article III, courts have

adopted an additional standing requirement, sometimes referred to in decisions as the prudential

standing requirement, but that the Supreme Court has clarified is simply a statutory “zone of

interests” analysis. Lexmark, 572 U.S. at 126, 128 n.4 (“[P]rudential standing is a misnomer as

applied to the zone-of-interests analysis,” and “We have on occasion referred to this inquiry as

‘statutory standing’” (citations omitted)). See also Lone Star Silicon Innovations LLC v. Nanya

Tech. Corp., 925 F.3d 1225, 1235 (Fed. Cir. 2019) (adopting non-jurisdictional “statutory

standing” post-Lexmark). Unlike constitutional standing, statutory standing is not jurisdictional.

Gilda, 446 F.3d at 1280 (“the zone of interest tests is not jurisdictional”) (citations omitted); Lone

Star Silicon, 925 F.3d at 1235–36. The court nevertheless must consider it as integral to the
Court No. 19-00192                                                                         Page 23


likelihood of success before granting injunctive relief. U.S. Ass’n of Importers of Textiles and

Apparel v. United States, 413 F.3d 1344, 1348 (Fed. Cir. 2005).

       “[C]ourts applying the judicial review standards of the [APA], 5 U.S.C. § 702, determine

whether the plaintiff has standing to seek review under that statute based on ‘whether the interest

sought to be protected by the complainant is arguably within the zone of interests to be protected

or regulated by the statute or constitutional guarantee in question.’” Gilda, 446 F.3d at 1279–80

(quoting Ass’n of Data Processing Serv. Orgs, Inc. v. Camp, 397 U.S. 150, 153 (1970)). The zone

of interests analysis “asks whether this particular class of persons ha[s] a right to sue under this

substantive statute” using “traditional principles of statutory interpretation.” Lexmark, 572 U.S.

at 127–28 (citations and quotations omitted). The purpose of this analysis is to limit parties who

may sue under statutorily granted causes of action to those who have actually been injured. Id. at

129. This requirement stems from a need to limit the APA’s “generous review provisions” with a

“broad[] remedial purpose.” Clarke v. Securities Indus. Ass’n, 479 U.S. 388, 394–95 (1987); see

also Lexmark, 572 U.S. at 129. The courts consider the “overall context” of the relevant statutory

framework in deciding which interests are arguably protected. Clarke, 479 U.S. at 401. See also

Lexmark, 572 U.S. at 130 (“In [the APA] context we have often conspicuously included the word

arguably in the test to indicate that the benefit of any doubt goes to the plaintiff” (citations and

quotations omitted)). “[W]e then inquire whether the plaintiff’s interests affected by the agency

action in question are among them.” Nat’l Credit Union Admin. v. First Nat’l Bank, 522 U.S. 479,

492 (1998). The Supreme Court has explained that, “[i]n applying the ‘zone of interests’ test, we

do not ask whether, in enacting the statutory provision at issue, Congress specifically intended to

benefit the plaintiff.” Id. Further, in the context of the APA, this zone of interests test “is not

meant to be especially demanding,” and, “[i]n cases where the plaintiff is not itself the subject of
Court No. 19-00192                                                                          Page 24


the contested regulatory action,” the test is satisfied unless the “the plaintiff’s interests are so

marginally related to or inconsistent with the purposes implicit in the statute that it cannot

reasonably be assumed that Congress intended to permit the suit.” Clarke, 479 U.S. at 399. “We

have made clear, however, that the breadth of the zone of interests varies according to the

provisions of law at issue, so that what comes within the zone of interests of a statute for purposes

of obtaining judicial review of administrative action under the generous review provisions of the

APA may not do so for other purposes.” Lexmark, 572 U.S. at 130–31 (internal citations and

quotations omitted).

       Invenergy claims that it falls within the zone of interests of “Section 201 and the entire

safeguard statutory scheme.” Invenergy’s Mot. for PI at 14. SEIA, in support of Invenergy’s

motion for a PI, argues that “[t]he [c]ourt should take into account [the] assessments by the

Congress and the President regarding the causal relationship between the imposition (or removal)

of safeguard duties on an imported product and the harm to consumers of that product” in analyzing

Invenergy’s statutory standing under Section 201. SEIA’s Resp. to Invenergy’s Mot. for PI at 4.

See also Invenergy’s Mot. for PI at 13 (arguing that Invenergy is within the zone of interests of

Section 201).

       The Government claims that Invenergy “falls far outside the ‘zone of interests’ of [S]ection

201 and, thus, lacks prudential standing.” Def.’s Resp. to Invenergy’s Mot. for PI at 16. Because

the Government claims that the APA does not apply to actions of USTR, Id. at 2, the Government’s

briefs do not discuss statutory standing in connection with the APA. The Government and Q Cells

focus on Invenergy’s standing under Section 201 to argue that Invenergy as a consumer of bifacial

solar panels does not fall within Section 201’s zone of interests. Id. at 15–19; Q Cells’ Resp. to

Invenergy’s Mot. for PI at 9. They argue that “the inclusion of ‘consumers’ within the 10 non-
Court No. 19-00192                                                                           Page 25


exhaustive factors guiding the President’s discretion to impose a remedy, does not confer standing

to sue.” Def.’s Resp. to Invenergy’s Mot. for PI at 18. The Government asserts that “Section 201

is not intended to provide protection for domestic consumers, who seek to purchase injurious goods

at the expense of an industry that faces serious injury and the prospect of economic extinction.”

Id. at 19 (citations and quotations omitted). See also Q Cells’ Resp. to Invenergy’s Mot. for PI at

9.

       The court determines that Invenergy’s interests are “arguably within the zone of interests

to be protected or regulated by the statute . . . in question.” See Ass’n of Data Processing, 397
U.S. at 153. The zone of interests of Section 201 includes “the effect of the implementation of

actions under this section on consumers and on competition in domestic markets for articles,” 19

U.S.C. § 2253 (a)(2)(F)(ii), and the “efficient and fair administration of all actions taken for the

purpose of providing import relief,” 19 U.S.C. § 2253 (g)(1) (emphasis added). Thus, the text of

the statute itself shows that Congress wanted to ensure that the underlying Section 201 safeguard

measures and implementation of those measures reflect consideration of the interests of purchases

and users, here Invenergy, placing them within the “zone of interests” of the entire statutory

scheme. Furthermore, in these provisions, Congress has shown a concern for the fairness of

procedures administering safeguard duties that may impact consumers and domestic competition

for articles at issue. These explicit interests arguably include Invenergy’s interest in participating

in and being subject to fair and efficient administration of the Exclusion process and USTR’s own

procedures in implementing that process. This is particularly where, as is the case here, the

plaintiff “is not challenging the underlying Section 201 proceedings at the ITC, which authorized

the President to impose safeguard duties to protect domestic producers,” but instead is challenging
Court No. 19-00192                                                                           Page 26


the Withdrawal as violating the APA and USTR’s own procedures. See Invenergy’s Mot. for PI

at 14.

         Contrary to the Government’s and Q Cells’ arguments, the zone of interests analysis is not

limited to the purpose or intended beneficiaries of the statute. The zone of interests is broad enough

to include a party’s interests directly implicated by Government action pursuant to the statute even

though that action intends to indirectly disadvantage that very party. See Nat’l Credit Union, 522
U.S. at 492–94. This is especially true in the context of an alleged APA violation. Plaintiffs

challenge USTR’s attempt to modify the Exclusion with no notice and no opportunity for

interested persons to participate. For that reason, USTR’s own regulatory actions regarding

bifacial modules confirm that purchasers and users of imported products have statutory standing

to challenge the lack of procedures. Whether the original Section 201 safeguard measure was

intended to protect the domestic industry, USTR set forth Exclusion Procedures under which

interested persons have rights, and these interested persons include consumers, purchasers, and

importers who did not file or otherwise participate in the exclusion process. Exclusion Procedures

at 6,670 (Feb. 14, 2018) (repeatedly referencing “interested persons” – not importers). 7 Therefore,

the court concludes that Invenergy, as an interested person, has properly asserted standing to

challenge the Withdrawal. See 5 U.S.C. § 702; 19 U.S.C. §§ 2251–54.

         II.     Alternatively, Invenergy, Joined by Plaintiffs-Intervenors, Collectively Have
                 Constitutional and Statutory Standing.

         In the alternative, Invenergy, joined by the Plaintiff-Intervenors, collectively have

sufficient constitutional and statutory standing to establish conclusive jurisdiction by the court.



7
     For these reasons, the Government’s reliance on McKinney, 799 F.2d 1544 (Fed. Cir. 1986) is
    not persuasive. The McKinney court focused on the fact that consumers had only an abstract
    interest in the statute, id., whereas here Invenergy participated in and is concretely affected by
    USTR’s Withdrawal.
Court No. 19-00192                                                                            Page 27


“For all relief sought, there must be a litigant with standing, whether that litigant joins the lawsuit

as a plaintiff, co-plaintiff, or an intervenor as of right.” Town of Chester v. Laroe Estates, Inc.,

137 S. Ct. 1645, 1651 (2017). “To obtain injunctive or declaratory relief, it is sufficient that there

be at least one plaintiff with standing.” Citizens United for Free Speech II v. Long Beach Twp.

Bd. of Comm’rs, 802 F. Supp. 1223, 1231 (D.N.J. 1992). Because Plaintiffs (or Plaintiffs’

constituent members) include consumers, users, and importers of bifacial solar panels, at least one

of the plaintiffs has standing to bring this challenge to the Withdrawal.

       The intervention of SEIA and EDF-R, both of which represent interests of importers in this

case, moots the Government’s standing argument regarding Invenergy, Clearway, and AES DE.

SEIA is the national trade association for the U.S. solar industry whose members include

importers, manufacturers, distributors, installers, and project developers.          SEIA Resp. to

Invenergy’s PI at 1. “[A]n association has standing to bring suit on behalf of its members when:

(a) its members would otherwise have standing to sue in their own right; (b) the interests it seeks

to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the

relief requested requires the participation of individual members in the lawsuit.” Biotech. Indus.

v. District of Columbia, 496 F.3d 1362, 1369 (Fed. Cir. 2007) (quoting United Food & Com.

Workers v. Brown Group, 517 U.S. 544, 553 (1996)). Members of SEIA would have standing to

sue in their own right and are adversely affected or aggrieved by agency action. SEIA’s members

include importers, purchasers, and users of the imported bifacial products subject to the safeguard

action. The Withdrawal will subject importers to safeguard duties, thus likely increasing the cost

of importing bifacial solar products into the United States, increase their cost of doing business

and reduce their profits and business opportunities. SEIA’s organizational interests include

growing the solar energy industry for its importer-members and members using imported utility-
Court No. 19-00192                                                                          Page 28


grade panels. See SEIA Resp. to Invenergy’s PI at 1. Finally, although Invenergy, Clearway, AES

DE, and EDF-R are Plaintiffs in this action, the legal claims raised and the relief requested below

do not require the participation of individual SEIA members as plaintiffs because a broadly

applicable remedy to a procedural violation is sought. EDF-R is “is a U.S. importer, purchaser,

and user of bifacial solar panels at issue in the exclusion and the challenged withdrawal.” EDF-

R’s Mot. to Intervene at 2. Therefore, as an importer, EDF-R also faces direct cost increases due

to the Withdrawal.

       SEIA and EDF-R moved to intervene prior to the issuance of the TRO, and the court

granted both motions prior to the hearing on Invenergy’s motion for a PI and this decision, and

thus prior to any decision on the merits in this case. The Government argues that a party may not

be added to a case to remedy a lack of standing, and thus a lack of jurisdiction. Def.’s Resp. to

SEIA’s Mot. to Intervene at 2. The Government further claims that “[b]ecause the [c]ourt lacks

jurisdiction to entertain Invenergy’s complaint, it likewise cannot grant intervention because

‘intervention will not be permitted to breathe life into a nonexistent law suit.’” Id. (citing

Aeronautical Radio Inc. v. FCC, 983 F.2d 275, 283 (D.C. Cir. 1993)). However, the very case that

the Government cites to support this proposition also states that “an ‘independent jurisdictional

basis’ for [Intervenor’s] challenge . . . might otherwise allow [Intervenor] to continue the action.”

Aeronautical Radio, 983 F.2d at 283. While it otherwise is true that “intervention cannot cure a

jurisdictional defect in the original suit,” it is also true that in the cases establishing that

proposition, the intervenors did not or could not file complaints which could separately be the basis

of subject matter jurisdiction. See Nucor Corp. v. United States, 31 CIT 1500, 1509–10, 516 F.

Supp. 2d 1348, 1356 (Ct. Int’l Trade 2007) (citing United States ex rel. Tex. Portland Cement Co.
Court No. 19-00192                                                                          Page 29


v. McCord, 233 U.S. 157, 163–64 (1914); Simmons v. Interstate Com. Comm’n, 716 F.2d 40, 46

(D.C. Cir. 1983)).

       Here, SEIA and EDF-R have filed separate and distinct complaints on their own behalf

upon their intervention. See SEIA’s Compl., Oct. 30, 2019, ECF No. 43; EDF-R’s Compl., Nov.

8, 2019, ECF No. 79. SEIA and EDF-R thus would be entitled to challenge the Government’s

implementation of the Withdrawal independent of Invenergy’s complaint. Therefore, SEIA and

EDF-R do not depend on Invenergy’s standing nor do they attempt to intervene in order to “breathe

life into [the case.]” See Aeronautical Radio, 983 F.2d at 283. As analyzed further below, SEIA

and EDF-R have standing to challenge the implementation of the Withdrawal. Therefore, even if

Invenergy did not have standing, the court has jurisdiction over this case pursuant to 28 U.S.C. §

1581(i).

               A. Plaintiff-Intervenors Have Constitutional Standing.

       As discussed in more detail above, a party must show injury in fact, causation, and

redressability to have constitutional standing. See supra Section I.a. SEIA and EDF-R allege

concrete and particularized injuries that result from the implementation of the Withdrawal without

process. SEIA alleges economic, business, and reputational harms to its members stemming from

the Withdrawal, including that “SEIA members that import such products into the United States .

. . will be directly responsible for paying the increased duties,” “the resulting increased price for

bifacial CSPV products” will harm non-importing members of SEIA, and the Withdrawal “will

also adversely impact the development of solar energy in the United States by raising the cost of

solar projects and solar energy, contrary to the interests of SEIA and its members.” SEIA’s Compl.

¶ 16. EDF-R alleges that its “injuries related to the payment of duties (regardless of importer), the

impact on current and pending contractual relations, the loss of customer goodwill, and impacts
Court No. 19-00192                                                                          Page 30


on consumers’ ability to procure clean energy” constitute “injuries . . . sufficient to confer

standing.” EDF-R’s Supp. Resp. to Invenergy’s Mot. for PI at 3. These injuries result from a lack

of domestic production of bifacial panels “at commercial volume suitable for utility-scale projects

and can supply only a fraction of the projected demand for utility-scale solar projects overall.”

SEIA’s Compl. ¶ 16. These injuries constitute concrete and particularized harms to SEIA members

and to EDF-R directly.

       As discussed extensively above, Plaintiffs’ injuries stem from USTR’s lack of process in

implementing the Withdrawal, and Plaintiffs’ corresponding requested relief is simply additional

process. Furthermore, unlike some of Invenergy’s alleged harms, SEIA and EDF-R face direct

increased prices of imports that do not depend on any relationship with third parties. Therefore,

SEIA and EDF-R’s injuries are fairly traceable to the Withdrawal and can be redressed by a

favorable decision from the court.      In short, SEIA and EDF-R meet the requirements of

constitutional standing.

                       1. Plaintiff-Intervenors Have Statutory Standing.

       SEIA and EDF-R also have statutory standing to challenge the Withdrawal because their

interests fall easily within the zone of interests of Section 201. In their complaints, SEIA and EDF-

R argue that, for reasons similar to Invenergy’s statutory standing, SEIA and its members are also

“arguably within the zone of interests to be protected or regulated” by Section 201. See Ass'n of

Data Processing, 397 U.S. at 153; SEIA’s Compl. ¶ 24; EDF-R’s Compl. ¶ 15.

       Because Section 201 directs the President to consider the interests of consumers and

domestic markets and the implementation of regulations that provide for the “efficient and fair

administrations of all actions taken for the purpose of providing import relief,” 19 U.S.C. §

2253(g)(1) (emphasis added), SEIA’s members and EDF-R are arguably within the zone of
Court No. 19-00192                                                                         Page 31


interests of Section 201. See Lexmark, 572 U.S. at 130 (“In [the APA] context we have often

‘conspicuously included the word ‘arguably’ in the test to indicate that the benefit of any doubt

goes to the plaintiff’” (citations omitted)). SEIA and EDF-R have interests as importers of bifacial

solar panels subject to duties that should be implemented through fair process of law. Therefore,

SEIA and EDF-R have constitutional and statutory standing and have filed complaints that supply

independent subject matter jurisdiction. Invenergy’s standing and SEIA and EDF-R’s standing

each, independently, provide the court with jurisdiction.

                                          DISCUSSION

       The court now turns to Invenergy’s motion for a PI to enjoin the Government from

implementing the Withdrawal. A PI is an “extraordinary” remedy, Mazurek v. Armstrong, 520
U.S. 968, 972 (1997), and is “never awarded as of right,” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674, í (2008)). The court weighs

four factors in ruling on a motion for a PI: (1) whether the plaintiff is likely to succeed on the

merits; (2) whether the plaintiff would suffer irreparable harm without the PI; (3) whether the

balance of hardships favors the plaintiff; and (4) whether the PI would serve the public interest.

See, e.g., Winter, 555 U.S. at 20; Silfab Solar, Inc. v. United States, 892 F.3d 1340, 1345 (Fed.

Cir. 2018); Nat. Res. Def. Council, 331 F. Supp. 3d at 1362; Corus Grp. PLC v. Bush, 26 CIT 937,

942, 217 F. Supp. 2d 1347, 1353 (2002). Upon consideration of the parties’ briefs, accompanying

submissions, and witness testimony, the court concludes that all four factors weigh in favor of the

issuance of a PI. The court thus grants the motion for a PI.

       I.      Plaintiffs Have a Fair Likelihood of Prevailing on the Merits of the APA Claim

       The party seeking a PI must “demonstrate that it has at least a fair chance of success on the

merits for a preliminary injunction.” Silfab Solar, 892 F.3d at 1345 (quoting Wind Tower Trade

Coal. v. United States, 741 F.3d 89, 96 (Fed. Cir. 2014)). See also Nat. Res. Def. Council, 331 F.
Court No. 19-00192                                                                            Page 32


Supp. 3d at 1362. Invenergy sets forth three claims for which it argues it has a strong likelihood

of success. Invenergy’s Mot. for PI at 16. First, Invenergy argues that USTR’s Withdrawal, “with

no advance notice or opportunity for affected parties to provide their views, was a clear violation

of the APA’s requirements. . .” Id. at 16–17. Second, Invenergy argues that the Withdrawal

violated Section 201 and USTR’s own written procedures. 8 Id. at 23. Third, Invenergy contends

that the Withdrawal violated its constitutional due process rights under the Fifth Amendment. Id.

at 28. Finding that Invenergy has established with a fair likelihood of success that USTR violated

notice-and-comment rulemaking requirements under the APA, the court need not now reach

Invenergy’s Section 201 and constitutional claims.

                 A. USTR Likely Violated APA Rulemaking Requirements.

         To establish that USTR violated the APA in implementing the Withdrawal, Invenergy,

joined by SEIA, contends that (1) USTR is an agency under the terms of the APA; (2) the

Withdrawal constituted agency rulemaking, not an adjudication; (3) the Withdrawal violated APA

rulemaking requirements; (4) the Withdrawal was arbitrary and capricious; and (5) the Withdrawal

does not fall within the APA’s foreign affairs exception. See Invenergy’s Mot. for PI DWí

Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI DWíSee also SEIA’s Resp. to

Invenergy’s Mot. for PI DWíThe court addresses each in turn.

                         1. USTR Is an Agency Covered by the APA.



8
    Invenergy argues that USTR violated Section 201 and its own written procedures. According to
    Invenergy, “USTR’s written procedures only authorize it to grant exclusions, not withdraw them.
    USTR ‘withdrew’ the Exclusion in violation of these procedures.” Invenergy’s Mot. for PI at
    23. Invenergy further contends that “USTR [] violated several safeguard statutory procedures,
    including those restricting its authority to ‘modify’ any safeguard measure.” Id. (citing 19 U.S.C.
    §§ 2253(g), 2254(a)–(b)). Invenergy argues that the statutory language “mandates that no such
    safeguard action may be ‘reduced, modified, or terminated’ unless the President first receives
    the [ITC’s] report issued as part of its statutory ‘mid-term’ review.” Id. at 27 (citing 19 U.S.C.
    § 2254(a)–(b)).
Court No. 19-00192                                                                        Page 33


       To prove a likelihood of success on its claim that USTR violated the APA, Invenergy must

first establish that USTR is in fact an agency bound by the APA here. Invenergy contends that

USTR meets the definition of agency set forth in the APA: “each authority of the Government of

the United States, whether or not it is within or subject to review by another agency.” Invenergy’s

Mot. for PI at 17 (quoting 5 U.S.C. § 701(a)(1)). See also SEIA’s Resp. to Invenergy’s Mot. for

PI at 7. Invenergy cites, moreover, the Federal Register’s description of USTR, which states that

“[t]he Trade Act of 1974 . . . established [USTR] as an agency of the Executive Office of the

President charged with administering the trade agreements program.” Invenergy’s Mot. for PI at

17   (quoting    Trade    Representative,   Office    of   United    States,   Federal   Register,

https://www.federalregister.gov/agencies/trade-representative-office-of-united-states (last visited

Dec. 4, 2019)). Invenergy also notes that USTR refers to itself as an agency on its website. Id.

(citing About Us, Office of the U.S. Trade Representative, https://ustr.gov/about-us (last visited

Dec. 4, 2019) (“USTR Website”) (stating that USTR “is an agency of more than 200 committed

professionals with decades of specialized experience in trade issues and regions of the world.”)).

Invenergy, moreover, contends that the court has recognized USTR as an agency subject to the

APA. Id. (citing Tembec, Inc. v. United States, 30 CIT 958, 959, 1002, 441 F. Supp. 2d 1302,

1306, 1343 (2006)).

       The Government disputes Invenergy’s contention that USTR is an agency bound by APA

requirements. The Government instead argues that “because the USTR is acting pursuant to the

President’s delegation of authority when administering exclusions to the [S]ection 201 safeguard

measure, the USTR is not acting as an agency for APA purposes.” Def.’s Supp. Resp. to

Invenergy’s Mot. for PI at 2 (citing Gilda, 446 F.3d 1271). The Government then argues that

because the President is not bound by the APA, USTR is not bound. Id. (citing Franklin v.
Court No. 19-00192                                                                            Page 34


Massachusetts86í (1992), Motion Sys. Corp. v. Bush, 437 F.3d 1356, 1359

(Fed. Cir. 2006) (en banc) (per curiam)).

       The court concludes that, with respect to the APA claim under review, USTR constitutes

an agency. USTR defines itself as a government agency. USTR Website, supra. See also

Organization, Office of the U.S. Trade Representative, https://ustr.gov/about-us/organization (last

visited Dec. 4, 2019). The Federal Register, moreover, includes in USTR’s description that it was

created as an “agency.” Trade Representative, Office of United States, Federal Register, supra.

The Trade Act of 1974 itself describes USTR’s “interagency” role, as well as how it should work

with “other Federal agencies.” 19 U.S.C. § 2171. The plain language of the APA also makes clear

that it applies to “each authority of the Government of the United States, whether or not it is within

or subject to review by another agency.” 5 U.S.C. § 701(b)(1). The Trade Act of 1974 repeatedly

refers to the “authority” given to USTR. 19 U.S.C. § 2171. Even Defendant-Intervenor Q Cells

describes USTR as an administrative agency. Q Cells’ Supp. Resp. to Invenergy’s Mot. for PI at

9 (noting that “[a]dministrative agencies possess inherent authority to reconsider their decisions .

. . [and] [t]here is nothing in the statute that clearly deprives the USTR of that default authority.”)

(emphasis added) (citations omitted)).

       The court has also previously held that it has jurisdiction over a plaintiff’s APA claims

against USTR challenging its implementation of an ITC affirmative determination of threat of

injury from imports. Tembec, 441 F. Supp. 2d at 1318. There, the court held that “this case

fundamentally concerns the authority of the USTR under section 129(a)—a question of domestic

administrative and trade law that lies within this Court's subject matter jurisdiction.” Tembec, 441
F. Supp. 2d at 1326. Safeguard measures under Section 201, moreover, are intended to protect
Court No. 19-00192                                                                         Page 35


domestic industry from injury or threat of injury from increased imports. See 19 U.S.C. §§

í.

       The Government’s contention that USTR is exempt from APA requirements because the

President delegated to USTR the authority to implement exclusions is unavailing.                The

Government states that it is “well established that the President is not an ‘agency’ within the

meaning of the APA.” Def.’s Supp. Resp. to Invenergy’s Mot. for PI at 2 (citing Franklin v.

Massachusetts, 505 U.S. at í; Motion Sys., 437 F.3d at 1359). The court agrees with the

Government that the President is not bound by the APA. The facts before the court, however,

require no such finding for Invenergy to establish that the APA applies to USTR. Here, it is

undisputed that Section 201 gave the President the authority to implement the safeguard measure.

See 19 U.S.C. §§ 2253.       Pursuant to this authority, the President issued the Presidential

Proclamation, which delegated authority to USTR to design and implement a process for requests

for exclusions. Unlike the process for implementing the safeguard duties, which required final

action by the President, the President fully delegated authority of the exclusion process to USTR.

See Presidential Proclamation (providing that “the USTR shall publish . . . procedures for requests

for exclusion [and] [i]f the USTR determines, after consultation with the Secretaries of Commerce

and Energy, that a particular product should be excluded, the USTR is authorized . . . to modify

the [Harmonized Tariff Schedule of the United States (“HTSUS”)] provisions . . . to exclude such

particular product. . .”). USTR then issued its own procedures, Exclusion Procedures, excluded

the bifacial solar panels at issue here from safeguard duties, Exclusion, and issued the Withdrawal.

USTR’s actions thus eliminated and then attempted to reinstate (blocked by this court’s TRO)

safeguard duties, without any additional action required by the President or Congress.
Court No. 19-00192                                                                          Page 36


       The cases cited by the Government are inapposite because, unlike here, they do not involve

final agency action. In Franklin, the Supreme Court held that the APA did not apply because the

statutory scheme required that the President, not the Secretary of Commerce, take the final action

by submitting a statement to Congress. 86DWí In Motion Systems, moreover, the

Federal Circuit made clear that while the President’s actions could not be challenged under the

APA, the “Trade Representative’s actions cannot be challenged because they were not final,” 437
F.3d at 1362 (emphasis added), thus suggesting that, by contrast, a final action by USTR could be

challenged under the APA. In neither case did the courts suggest the APA would not apply where

“an authority of the Government,” 5 U.S.C. § 701(b)(1) other than the President took final action,

and the Government has not argued that USTR’s Exclusion and subsequent Withdrawal were not

final. The court is thus unpersuaded by the Government’s argument and concludes that USTR is,

for the purposes of the Exclusion and the Withdrawal, an agency bound by the requirements of the

APA.

                      2. The Exclusion Was a Rulemaking, Not an Adjudication, and the
                         Withdrawal Is Thus Also a Rulemaking.

       The parties next dispute whether USTR conducted a rulemaking or an adjudication. The

APA provides that a “rule”:

       . . . means the whole or a part of an agency statement of general or particular applicability
       and future effect designed to implement, interpret, or prescribe law or policy or describing
       the organization, procedure, or practice requirements of an agency and includes the
       approval or prescription for the future of rates, wages, corporate or financial structures or
       reorganizations thereof, prices, facilities, appliances, services or allowances therefor or of
       valuations, costs, or accounting, or practices bearing on any of the foregoing . . .

5 U.S.C. § 551(4). “Rulemaking,” moreover, “means agency process for formulating, amending,

or repealing a rule.” 5 U.S.C. § 551(5) (emphasis added).
Court No. 19-00192                                                                            Page 37


         Invenergy contends that USTR’s Withdrawal constitutes a rule subject to notice-and-

comment requirements under the APA. Invenergy’s Mot. for PI at 18. See also SEIA’s Resp. to

Invenergy’s Mot. for PI at 7. Invenergy argues that the Withdrawal falls within the APA’s

definition of a rule and notes that the APA provides that rescinding a prior rule is rulemaking.

Invenergy’s Mot. for PI at 17–18, 21 (citing 5 U.S&86&  í  Perez v. Mortg.

Bankers Ass’n, 135 S. Ct. 1199, 1206 (2015)). Citing to International Custom Products, Inc. v.

United States, 32 CIT 302, 312, 549 F. Supp. 2d 1384 í   ZKLFK GLVFXVVHV WKH

difference between rulemaking and adjudication, 9 Invenergy notes that adjudication “involves the

application of regulatory requirements to not only specific products, but to specific parties.”

Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI at 7. The Withdrawal, Invenergy

asserts, does not apply to a specific party, but instead applies broadly and prospectively. Id.

Invenergy warns that “[i]f an agency could avoid APA requirements by simply relabeling its action

as an ‘adjudication’ or ‘interpretation,’ that would render the APA dead letter.” Id.

         SEIA, likewise, contends that USTR undertook rulemaking, not an adjudication. In

addition to Invenergy’s arguments, SEIA also notes that the “[E]xclusion prospectively changed

the applicable tariff rate for all bifacial solar modules and was effectuated through modification to



9
    “Rulemaking is defined as the ‘agency process for formulating, amending, or repealing a rule,’
    and a rule is further defined as ‘an agency statement of general or particular applicability and
    future effect designed to implement, interpret, or prescribe law or policy. . . .’” Int’l Custom
    Prod., 549 F. Supp. 2d at 1395 (quoting 5 U.S.C. § 551(4)–(5)). “The term ‘rulemaking’ is used
    in contrast to an ‘adjudication,’ to which section 553 does not apply. ‘Two principle
    characteristics distinguish rulemaking from adjudication. First, adjudications resolve disputes
    among specific individuals in specific cases . . . . Second, because adjudications involve concrete
    disputes, they have an immediate effect on specific individuals . . . . Rulemaking, in contrast, is
    prospective, and has a definitive effect on individuals only after the rule subsequently is
    applied.’” Id. at 1395–96 (quoting Yesler Terrace Comm’y Council v. Cisneros, 37 F.3d 442,
    448 (9th Cir. 1994)).
Court No. 19-00192                                                                          Page 38


the notes of the HTSUS resulting in a change of classification for the imported modules.” SEIA’s

Resp. to Invenergy’s Mot. for PI at 8 (citing Exclusion).         SEIA notes that there were no

determinations regarding individual parties and no retroactive decisions for either the exclusions

or Withdrawal. Id. (citing Exclusion Procedures). SEIA also highlights the fact that USTR opened

the docket on the “Federal eRulemaking Portal” for the first and second round of exclusions and

the Withdrawal, where it had a choice between a rulemaking and non-rulemaking docket on

regulations.gov. Id.

       The Government disputes Invenergy’s characterization of the Withdrawal as a rule and

instead states that it was an informal adjudication. The Government asserted that, “USTR’s

determination that a specific product is ineligible for an exclusion is not ‘rulemaking’ for purposes

of 5 U.S.C. § 553’s notice and comment requirements” because “the ‘fact that an order rendered

in adjudication may affect agency policy and have general prospective application does not make

it rulemaking subject to APA section 553 notice and comment.’” Def.’s Resp. to Invenergy’s Mot.

for PI at 22 (quoting POM Wonderful, LLC v. FTC, 777 F.3d 479, 497 (D.C. Cir. 2015) (internal

citations omitted)). The Withdrawal, the Government argued, “expressed no new rule of law, but

only applied the facts to [S]ection 201 and the President’s guidance to determine that bifacial solar

products not be excluded from [S]ection 201 safeguards.” Id. Furthermore, the Government

responds to SEIA’s argument that the amendment of the HTSUS through the Exclusion and the

Withdrawal indicates that those are rulemakings by stating that “modifications to the HTSUS are

routinely made without notice and comment” and to hold these modifications as rulemakings

“would require the President to employ APA notice and comment rulemaking procedures for every

modification to the HTSUS.” Def.’s Supp. 5HVSWR,QYHQHUJ\¶V0RWIRU3,DWí
Court No. 19-00192                                                                          Page 39


          Q Cells, likewise, rejects Invenergy’s argument that the Exclusion or the Withdrawal were

rulemaking and argues the Withdrawal was an informal adjudication. 10 According to Q Cells,

Invenergy “‘fails to recognize the time-honored distinction between rulemaking and adjudication,

the former based on legislative facts and the latter based on adjudicative facts.’” Q Cells’ Resp.

to Invenergy’s Mot. for PI at 12 (quoting Heartland Reg’l Med. Ctr. v. Leavitt, 511 F. Supp. 2d
46, 52 (D.D.C. 2007)). The Withdrawal, Q Cells contends, did not “promulgat[e] policy-based

standards of general import,” did not fill any “statutory gaps,” excluded “particular products,” and

acted within its discretion in choosing “adjudication for this effort.” Id. DW í (citations

omitted).

          The court concludes that the Exclusion constituted agency rulemaking. Repealing the rule,

therefore, also requires rulemaking subject to APA notice and comment. Perez, 135 S. Ct. at 1206.

The President delegated the authority to USTR to decide its procedures for the implementation of

exclusions. Presidential Proclamation. USTR then published its procedures in the Federal

Register, inviting “interested persons to submit comments identifying a particular product for

exclusion from the safeguard measure and providing reasons why the product should be excluded.”

Exclusion Procedures at 6671. USTR provided a deadline for the exclusion requests and a deadline

for comments on those requests. Id. at 6,672. In other words, USTR outlined the process for its

notice-and-comment rulemaking.           USTR, moreover, opened a docket on the “Federal

eRulemaking Portal,” choosing a rulemaking docket over a non-rulemaking docket. Before the



10
      Q Cells contends that, “[t]o the extent the APA applies at all here, the Withdrawal constituted
     an informal adjudication . . . .” Q Cells’ Resp. to Invenergy’s Mot. for PI at 12. Because the
     statute did not mandate a hearing, Q Cells argues that USTR could “define its own procedures
     for conducting an informal adjudication.” Id. (citing PBGC v. LTV Corp., 496 U.S. 633, 655í56
     (1990)). As the court addresses, however, USTR did adopt its own procedures -- rulemaking
     procedures -- and thus informal adjudication cannot be used to excuse USTR’s failure to follow
     the APA process it adopted.
Court No. 19-00192                                                                           Page 40


court is not whether USTR could have, in the first instance, adopted a procedure for adjudication

of the exclusions, as Q Cells contends. See Q Cells’ Resp. to Invenergy’s Mot. for PI at 14 (quoting

POM Wonderful, 777 F.3d at 497 (“[T]he choice between rulemaking and adjudication lies in the

first instance within the agency’s discretion.”)). Regardless of whether USTR could have set forth

procedures for adjudication in the first instance, it did not. Instead, it made clear in the Exclusion

Procedures its adoption of notice-and-comment rulemaking.

       Additionally, that the Exclusion and Withdrawal required an accompanying modification

to the HTSUS is indicative of the determination that these actions are rulemakings. See Int’l

Custom Prod., 549 F. Supp. 2d at í (“Rulemaking, in contrast, is prospective, and has a

definitive effect on individuals only after the rule subsequently is applied.” (citations omitted)).

The modification of the HTSUS underlines the prospective nature of these decisions and has the

force of law. See 5 U.S.C. § 551(4) (defining a rule as having “future effect” and “prescrib[ing]

the law”). Unlike specifically and retroactively applicable adjudications, here, the Exclusion and

Withdrawal constitute broadly applicable, prospective changes to the tariff schedule that impact

all future imports of solar products by any and all importers. See Int’l Custom Prod., 549 F. Supp.
2d at í. Finding that USTR’s modification of the HTSUS was undertaken through notice-

and-comment rulemaking, moreover, does not mean that all future modification of the HTSUS

will require notice-and-comment rulemaking, as the Government contends. Def.’s Supp. Resp. to

Invenergy’s Mot. for PI at 2. As noted above, USTR must follow notice-and-comment rulemaking

because the President gave USTR the discretion to design the Exclusion process, and USTR chose

prospective, generally applicable, notice-and-comment rulemaking. See Pom Wonderful, 777
F.3d at 497.
Court No. 19-00192                                                                          Page 41


       The product-specific nature of the Exclusion and subsequent Withdrawal, moreover, did

not make USTR’s actions adjudicatory, as Q Cells contends. See Q Cells’ Resp. to Invenergy’s

Mot. for PI at 13. Underlining that the Exclusion was not specific to one party, USTR instructed

parties requesting an exclusion not to “identify the product at issue in terms of the identity of the

producer, importer, or consumer.” Exclusion Procedures at 6,671. Thus, the process was not

designed “to resolve disputes among specific individuals in specific cases,” as an adjudication

would. Int’l Custom Prod., 549 F. Supp. 2d at 1395. Instead, it was designed to apply to particular

products, regardless of the producer, importer, or consumer.

       The court, moreover, is unpersuaded by the Government’s efforts to analogize the case

before it to the adjudication in POM Wonderful, 777 F.3d 478. See Def.’s Resp. to Invenergy’s

Mot. for PI at 22.     In POM Wonderful, the Federal Trade Commission (“FTC”) filed an

administrative complaint alleging “false, misleading, and unsubstantiated representations in

violation of the Federal Trade Commission Act.” 777 F.3d at 484. The FTC then conducted

administrative proceedings, including an administrative trial at which an administrative law judge

made findings of fact. Id. at 488. POM Wonderful bears little resemblance to the facts before us.

The Government has made no showing of administrative proceedings below, much less of one

involving an administrative trial and administrative law judge. Here, by contrast, based on the

exclusion requests and comments, USTR granted the Exclusion for bifacial solar panels, without

indicating how, if at all, it could withdraw the Exclusion. Exclusion DWí%HFDXVHUSTR

implemented the Exclusion through notice-and-comment rulemaking, the APA requires that

USTR “use the same procedures when [it] amend[s] or repeal[s] a rule as [it] used to issue the rule

in the first instance.” Perez, 135 S. Ct. at 1206 (citing FCC v. Fox Television Stations, 556 U.S.
502, 515 (2009) (noting that “the APA ‘make[s] no distinction . . .between initial agency action
Court No. 19-00192                                                                             Page 42


and subsequent agency action undoing or revising that action’”)). Thus, the process for repealing

a rule made through notice-and-comment rulemaking is more notice-and-comment rulemaking.

See Hou Ching Chow v. Att’y Gen., 362 F. Supp. 1288, 1292 (D.D.C. 1973); Clean Air Council

v. Pruitt, 862 F.3d 1, 8о9 (D.C. Cir. 2017). Because the Exclusion process constituted rulemaking,

so too must the Withdrawal. In sum, the court concludes, based on the procedures set forth in

USTR’s notice in the Federal Register, the prospective and broadly applicable nature of the

Exclusion, and the lack of evidence of an adjudication below, that the Withdrawal constituted

agency rulemaking.

                       3. The Withdrawal Likely Violated APA Rulemaking Requirements.

       Invenergy next contends that the Withdrawal violated the APA’s rulemaking requirements

because the Withdrawal “was taken with no advance notice or an opportunity for affected parties

to comment.” Invenergy’s Mot. for PI at 17. As Invenergy argues, “[t]he APA requires an agency

to give advance notice of a proposed rulemaking and an opportunity for all ‘interested persons’ to

comment. But USTR did not publish advance notice of the Withdrawal in the Federal Register or

provide any opportunity for affected parties to comment before it was made final.” Id. at 20 (citing

 86&   E í F   6(,$ OLNHZLVH DUJXHV WKDW EHFDXVH ³>W@KH $3$ UHTXLUHV QRWLFH-and

comment procedures to be followed . . . when [rules] are amended or repealed . . . USTR’s failure

to follow notice-and-comment rulemaking to withdraw the bifacial exclusion was therefore

unlawful.” SEIA’s Resp. to Invenergy’s Mot. for PI at 7. Invenergy and SEIA both cite

Association of Private Sector Colleges and Universities v. Duncan)Gí '&

Cir. 2012), for the proposition that an “agency violates the APA when it does not give notice of a

regulation, thus depriving the public of the chance to comment on those provisions.” Invenergy’s

Mot. for PI at 20; SEIA’s Resp. to Invenergy’s Mot. for PI at 9. Invenergy underlines the
Court No. 19-00192                                                                          Page 43


importance of notice-and-comment rulemaking in our regulatory system, as it “ensure[s] that

agency regulations are tested via exposure to diverse public comment,” “ensure[s] fairness to

affected parties,” and “give[s] affected parties an opportunity to develop evidence . . . to support

their objections to the rule and thereby enhance judicial review.” Invenergy’s Mot. for PI at 20

(quoting Envtl. Integrity Project v. EPA, 425 F.3d 992, 996 (D.C. Cir. 2005)).

          The Government, for its part, focuses its argument on its position that APA rulemaking

requirements do not apply to USTR’s Withdrawal. Def.’s Resp. to Invenergy’s Mot. for PI at

21о22; Def.’s Supp. Resp. to Invenergy’s Mot. for PI at 2. Q Cells makes a different argument. It

contends that SEIA, of which Invenergy is a member, “did not treat the written notice-and-

comment period as the exclusive opportunity to present its views to USTR regarding the bifacial

exclusion request, but rather as one step in an extended process with multiple, meaningful

opportunity to present its views.” Q Cells’ Resp. to Invenergy’s PI at 17. Q Cells quotes SEIA’s

statement that it “relentlessly lobbied the Administration to grant additional exemptions, with a

particular focus on bifacial modules,” and notes additional letters from SEIA to USTR. Id. at 17–

18.

          As established above, the Withdrawal constituted agency rulemaking. The APA sets forth

agency rulemaking requirements in 5 U.S.C. § 553. It requires notice of proposed rulemaking in

the Federal Register and the opportunity for interested persons “to participate in the rulemaking

through submission of written data, views, or arguments with or without opportunity for oral

presentation.” 5 U.S.C. 553(c). 11 At this preliminary stage in the litigation, the Government does




11
      “The required publication or service of a substantive rule shall be made not less than 30 days
     before its effective date.” 5 U.S.C. § 553(d). Plaintiffs initially challenged USTR’s failure to
     comply with the 30-day notice requirement. Invenergy’s Compl. ¶ 58. The Government then
     moved the court for leave to defer the implementation date of the Withdrawal to 30 days after
Court No. 19-00192                                                                        Page 44


not refute Invenergy’s contention that USTR did not engage in notice-and-comment procedures to

implement the Withdrawal, and as the court addressed above, USTR was required to follow such

procedures. Q Cells argument, moreover, that SEIA’s engagement in lobbying after USTR

implemented the Exclusion undercuts the need for notice-and-comment rulemaking is not a legal

argument, and Q Cells provides no legal authority for this contention. See Hearing; Q Cells’ Resp.

to Invenergy’s Mot. for PI at 17–18. The purpose of the APA is, in part, “to ensure that agency

regulations are tested via exposure to diverse public comment.” Envtl. Integrity Project, 425 F.3d
992, 996 (D.C. Cir. 2005) (emphasis added) (citations omitted). Whether some or all the parties

in this matter also communicated outside of a formal process with USTR to share their opinions

on the Exclusion and the Withdrawal has no bearing on whether USTR was required to follow

notice-and-comment rulemaking procedures. The court concludes that, at this preliminary stage,

USTR was so required, and Invenergy has shown that USTR likely did not follow such procedures.

                      4. The Withdrawal Was Likely Arbitrary and Capricious.

       In addition to its argument that USTR violated APA rulemaking procedure in

implementing the Withdrawal, Invenergy also contends that the Withdrawal was arbitrary and

capricious in violation of the APA’s substantive requirements: the Withdrawal lacks “any

supporting reasoning or rationale” and thus should be “‘[held] unlawful and set aside.’”

Invenergy’s Mot. for PI at 21 (quoting 5 U.S.C. § 706(2)(a)). Invenergy characterizes USTR’s

explanation for the Withdrawal as conclusory, quoting USTR’s Withdrawal language that

“‘maintaining the exclusion will undermine the objectives of the safeguard measure.’” Id. at 22

(quoting Withdrawal). This language, Invenergy asserts, does not show “reasoned decision-




 the publication of the rule. Def.’s Mot. to Defer Implementation. The court granted the motion,
 thus mooting this issue.
Court No. 19-00192                                                                          Page 45


making, which requires the agencies to show the connection between ‘facts found’ and the ‘choice

made,’ and ‘articulate a satisfactory explanation for its action.’” Id. (quoting Motor Vehicle Mfrs.,
463 U.S. at 43).

       Q Cells rejects Invenergy’s contention that the Withdrawal substantively violated the APA

because such position “ignore[s] the special, limited standard of review in global safeguard cases.”

Q Cells’ Resp. to Invenergy’s Mot. for PI at 10. Given that the President imposed the global

safeguard measure pursuant to Section 201, Q Cells claims that the court’s review is “highly

circumscribed,” id. at 11, and limited to “a clear misconstruction of the governing statute, a

significant procedural violation, or action outside delegated authority,” id. (quoting Corus, 217 F.

Supp. 2d at 1352). Q Cells notes that the Federal Circuit has found its limited review of the

President’s actions was “‘equally applicable to the [ITC] in its ‘escape clause’ functioning.’” Id.

(quoting Maple Leaf Fish Co. v. United States, 762 F.2d 86, 90 (Fed. Cir. 1985)). The Government

does not address Invenergy’s arbitrary and capricious argument, instead maintaining that the APA

does not apply.

       The APA requires the court to “hold unlawful and set aside agency action, findings, and

conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(a). As the November 13, 2019 PI hearing and the

Withdrawal itself make clear, the facts on which USTR relied to implement the Withdrawal remain

unknown to all but USTR; they are neither publicly available nor available to this court. USTR

has not explained the facts on which it relied or the reasoning behind its decision. See FCC v.

Fox, 556 U.S. at 515. Nor did USTR “‘display awareness that it is changing position and show

that there are good reasons for the new policy.’” Invenergy’s Mot. for PI at 23 (quoting Encino

Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016)). Corus, moreover, prescribed limited
Court No. 19-00192                                                                          Page 46


judicial review of the ITC’s decision where Section 201 granted the ITC and the President

substantial discretion. 217 F. Supp. 2d at 1352. Corus does not stand for the proposition that

USTR, with delegated authority from the President, can choose to take a final action through

reasoned decision making under the APA but then divest itself of APA obligations to undo the

action. See id. The court thus concludes that Invenergy has a fair likelihood of success on the

merits of its claim that the Withdrawal was arbitrary and capricious. 12

                        5. The Withdrawal Does Not Fall Within the APA’s Foreign Affairs
                           Exception.

         Q Cells argues in the alternative that “[i]f the [c]ourt disagrees . . . that the Withdrawal

was an adjudicatory action . . . and . . . that the Withdrawal is subject to review only under the

limited conditions . . . in Corus, . . . Invenergy’s claims nonetheless fail because USTR’s action

qualifies under the ‘foreign affairs function’ exemption” of 5 U.S.C. § 553(a)(1). Q Cells’ Resp.

to Invenergy’s PI at 20. Q Cells contends that the global safeguard actions are of a “highly

discretionary kind -- involving the President and foreign affairs.” Id. (quoting Maple Leaf, 762
F.2d at 89). Def.’s Resp. to Invenergy’s Mot. for PI at 21о22. According to Q Cells, the Exclusion

and Withdrawal “clearly fall[] within the scope of the foreign affairs exemption,” without citing

caselaw to support this proposition. Id. at 21. The Government makes no similar argument.

Invenergy counters that Q Cells is “not the appropriate party to assert that an action falls within

the United States’ ‘foreign affairs function,’” but that regardless, the Withdrawal does not fall

within the APA’s exception. Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI at

8. Invenergy notes that “agency actions imposing or changing tariffs and duties are subject to




12   The court offers no view as to whether, ultimately, with appropriate notice and comment, USTR
     could implement the Withdrawal through “reasoned decisionmaking.” See Motor Vehicle
     Mfrs., 463 U.S. at 52.
Court No. 19-00192                                                                             Page 47


judicial challenge, including under the APA,” and distinguishes cases cited by Q Cells as agency

actions taken pursuant to treaty obligations. Id. (comparing Canadian Lumber, 517 F.3d 1319 with

Am. Ass’n of Exps. & Imps.-Textile & Apparel Grp. v. United States, 751 F.2d 1239 (Fed. Cir.

1985)).

          A rulemaking is exempt from the procedural requirements of the APA where it “involved

. . . a . . . foreign affairs function of the United States.” 5 U.S.C. § 553(a)(1). The foreign affairs

exception, like all similar exceptions to the APA’s notice-and-comment requirements, is quite

narrow. See also New Jersey Dept. of Envtl. Protection v. EPA, 626 F.2d 1038, 1045 (D.C. Cir.

1980); City of New York v. Permanent Mission of India to United Nations, 618 F.3d 172, 201 (2d

Cir. 2010) (“We have stated that exceptions to [section] 553 should be narrowly construed and

only reluctantly countenanced.” (citations omitted)). The legislative history provides:

          The phrase “foreign affairs functions,” used here and in some other provisions of the
          bill, is not to be loosely interpreted to mean any agency operation merely because it,
          is exercised in whole or part beyond the borders of the United States but only those
          “affairs” which so affect the relations of the United States with other governments
          that, for example, public rule-making provisions would provoke definitely
          undesirable international consequences.

H.R. Rep. No. 79-1980, at 257 (1946). The foreign affairs function “the exception applies ‘only

‘to the extent’ that the excepted subject matter is clearly and directly involved’ in a ‘foreign affairs

function.’” Mast Industries v. Regan, 8 CIT 214, 231, 596 F. Supp. 1567, 1582 (1984) (citing to

H.R. Rep. No. 79-1980, at 275). “For the exception to apply, the public rulemaking provisions

should provoke definitely undesirable international consequences.” Zhang v. Slattery, 55 F.3d
732, 744 (2d Cir. 1995) (citation omitted). “The courts in analyzing the section 553 exemptions,

have continually stated that any claims of exemption from rulemaking procedures will be

construed narrowly and granted reluctantly.” Mast, 596 F. Supp. At 1582 (citations omitted). As

the Mast court stated, “[t]he exception cannot apply to functions merely because they have impact
Court No. 19-00192                                                                          Page 48


beyond the borders of the United States.” Id. at 1581 (“In our complex world there are very few

purely internal affairs” (citing Briehl v. Dulles, 248 F.2d 561, 591 (D.C. Cir. 1957))).

       Unlike previous uses of the foreign affairs function exception, here, the Government did

not explicitly rely on this exception nor does this rulemaking involve diplomatic functions, military

functions, or other sensitive areas of foreign policy. Instead, the Exclusion and Withdrawal

constitute a routine change to the tariff rates imposed on imported goods by the United States as

reflected in the HTSUS. The Government, moreover, has not raised this argument, and the cases

cited by Q Cells are inapposite because they involve agency action pursuant to treaty obligations

and not agency action pursuant to a U.S. statutory authority. See, e.g., Am. Ass’n of Exps. &

Imps., 751 F.2d at 1239.

       III.    Invenergy Is Likely to Suffer Irreparable Harm Without a PI.

       The court now considers whether Plaintiffs are likely to suffer irreparable harm in the

absence of a PI enjoining the Government from implementing the Withdrawal. A harm is

irreparable when “no damages payment, however great, could address [it.]” Celsis In Vitro, Inc.

v. CellzDirect, Inc., 664 F.3d 992, 930 (Fed. Cir. 2012). The standing inquiry focuses on whether

the court must act now to prevent a loss that cannot later be remedied. See, e.g., CPC Int’l Inc. v.

United States, 19 CIT 978, 979, 896 F. Supp. 1240, 1242о44 (1995) (irreparable harm includes

“costs, expenditures, business disruption or other financial losses” that plaintiff has “no legal

redress to recover in court”). To determine whether an injury is irreparable, the court analyzes

the magnitude and immediacy of the injury, and the inadequacy of future relief. Queen’s Flowers

de Colombia v. United States, 20 CIT 1122, 1125, 947 F. Supp. 503 (1996). Harm such as “loss

of goodwill, damage to reputation, and loss of business opportunities are all valid grounds for

finding irreparable harm.” Celsis In Vitro, 664 F.3d at 930.
Court No. 19-00192                                                                          Page 49


       Furthermore, unlike injury for constitutional standing purposes, a procedural injury can

itself constitute irreparable harm. A procedural violation can give rise to irreparable harm

justifying injunctive relief because lack of process cannot be remedied with monetary damages or

post-hoc relief by a court. Permitting “the submission of views after the effective date of a

regulation is no substitute for the right of interested persons to make their views known to the

agency in time to influence the rule making process in a meaningful way.” Am. Fed’n of Gov’t

Emp v. Block, 655 F.2d 1153, 1158 (D.C. Cir. 1981) (internal citation omitted); see also New

Jersey Dept. of Envtl. Protection, 626 F.2d at 1049 (“Section 553 is designed to ensure that affected

parties have an opportunity to participate in and influence agency decision making at an early

stage, when the agency is more likely to give real consideration to alternative ideas.”). Once the

regulatory change “has begun operation as scheduled . . . [the Agency] is far less likely to be

receptive to comments.” N. Mariana Islands v. United States, 686 F. Supp. 2d 7, 18 (D.D.C. 2009).

A failure to comply with APA procedural requirements therefore itself causes irreparable harm

because “the damage done by [the Agency’s] violation of the APA cannot be fully cured by later

remedial action.” Id.

       Invenergy argues that it has suffered and faces irreparable harm from USTR’s procedural

violation of the APA in implementing the Withdrawal without the notice-and-comment procedures

afforded in issuing the initial Exclusion. Invenergy’s Mot. for PI at 30о31. As discussed more

extensively above in the context of injury for standing purposes, Invenergy has alleged economic

harm in the increased price of bifacial panels because of the Withdrawal, which it also claims

causes irreparable harm. Id. In addition, Invenergy alleges business and reputational harms that

are irreparable. Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI at 4. “If the

Withdrawal is not enjoined, Invenergy will suffer irreparable harm in the form of unrecoverable
Court No. 19-00192                                                                          Page 50


financial losses, lost business opportunities, and other business disruption.” Invenergy’s Mot. for

PI at 32 (citing Fletcher Aff. ¶¶ 8–40; Supp. Fletcher Aff., ¶¶ 3–24). “USTRs [sic] unlawful action

has already caused and will continue to cause irreparable harm to Invenergy’s outstanding brand,

reputation and good will.” Invenergy’s Mot. for PI at 35 (citing Fletcher Supp. Aff., ¶¶ 16–24).

       The Government argues that Invenergy’s harm is not specific. Def.’s Resp. to Invenergy’s

Mot. for PI at 24. The Government also claims that Invenergy’s harm depend upon third parties

which “amounts to ‘speculation and unsupported’ claims of harm that are insufficient to meet the

requirement of showing immediate irreparable harm.” Def.’s Resp. to Invenergy’s Mot. for PI at

24. Q Cells further argues that Invenergy cannot demonstrate irreparable harm because its harm

depends on voluntary relationships and business decisions with unrelated third parties. Q Cells’

Supp. Resp. to Invenergy’s Mot. for PI at 4–7.

       Q Cells characterizes Invenergy’s alleged irreparable harm as simple. Q Cells’ Resp. to

Invenergy’s Mot. for PI at 27. The court concludes that Invenergy’s alleged harm is indeed simple,

but not for the reasons that Q Cells states. It is simple in that Invenergy has suffered a procedural

harm flowing from a likely violation of the APA. This claim does not depend upon the subsequent

economic harms that flow therefrom. As in Northern Mariana Islands, “if the [Withdrawal] is not

enjoined prior to its effective date,” Invenergy “will never have an equivalent opportunity to

influence” USTR’s decision as to its imposition. See 686 F. Supp. 2d at 18–19. Invenergy would

thereby lose any opportunity for meaningful judicial review. See Zenith Radio Corp. v. United

States, 710 F.2d 806, 810 (Fed. Cir. 1983) (finding “the abrogation of effective judicial review” to

constitute “sufficient irreparable injury” justifying preliminary injunctive relief). The Government

does not appear to dispute this reality. See Def.’s Resp. to Invenergy’s Mot. for TRO at 17–20

(only addressing some of Invenergy’s economic, but not procedural, harms). If the court were to
Court No. 19-00192                                                                           Page 51


issue a decision on the merits ordering USTR to undertake a notice and comment process for

reconsideration of the Exclusion without first issuing a PI, the Withdrawal would become the new

status quo and USTR may be less likely to consider other views. As Invenergy explains, “[a]t the

same time, Invenergy and other affected industry players will have to adjust their business plans

and behavior accordingly to reflect the imposition of significant additional duties, resulting in lost

business opportunities, cancelled or significantly reduce projects, and a reduction in available

clean solar energy.” Invenergy’s Mot. for PI at 31.

       Therefore, the court concludes that this likely procedural harm is irreparable, and thus

merits preliminary injunctive relief because they cannot be remedied after the Withdrawal goes

into effect. The alleged violation of the APA should be further enjoined to avoid the business

uncertainty that flows from such a procedural violation. The Withdrawal causes irreparable harm

by eliminating the business certainty required by the solar industry to plan and develop future

projects. As Plaintiffs explain, “Invenergy reasonably relied on USTR’s Exclusion, which was the

product of a rulemaking that took over a year and contained no indication that it could be reversed,

when conducting its business.” Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI

at 5. As Invenergy explains, it “will thus not qualify for the Investment Tax Credit (“ITC”) safe

harbor [ . . . ]. Invenergy’s inability to qualify for that 30% ITC tax credit will severely

disadvantage these projects to the points where some likely will not be developed as planned (e.g.,

their size and other elements would have to change) and others might not be developed at all.”

Invenergy’s Mot. for PI at 37. A PI is therefore needed to maintain the status quo and avoid the

losses in connection with a lack of business certainty that may cause irreparable harm. See Am.

Signature, Inc., 598 F.3d at 828–29. In short, Article III injury is demonstrated through the likely

increase of the price of bifacial panels, and therefore Plaintiffs’ costs in purchasing and producing
Court No. 19-00192                                                                         Page 52


energy with bifacial panels, should the Withdrawal go into effect. SEIA’s Resp. to Invenergy’s

Mot. for PI at 4, 10; Invenergy, Clearway, and AES DE’s Supp. Resp. to Mot. for PI at 1.

Distinctly, Invenergy’s business, reputational, and procedural harms are irreparable because they

cannot be remedied if the Withdrawal is implemented. Injunctive relief is thus warranted.

       IV.     The Balance of Hardships Weighs in Favor of Plaintiffs.

       The court “must balance the competing claims of injury and consider the effect” of granting

Invenergy’s motion for a PI. Winter, 555 U.S. at 24 (quoting Amoco Prod. Co. v. Vill. of Gambell,

AK, 480 U.S. 531, 542 (1987)). See also Nat. Res. Def. Council, Inc. 331 F. Supp. 3d at 1369.

Invenergy contends that it will suffer irreparable harm absent a PI, while “there is little to no

prejudice to the Government or any other interested parties in delaying the onset of these increased

tariffs” pending adjudication on the merits. Invenergy’s Mot. for PI at 38. Invenergy further

argues that (1) the Government’s contention that it will be harmed by lost revenue does not

comport with the intention of Section 201 tariffs, “to alter trading partners and address specific

trade practices,” and not to raise revenue; (2) CBP can extend liquidation and collect lost revenue

should the Government prevail; and (3) the Government has made no showing that the domestic

industry would face existential harm without the Withdrawal. Id. DWíSee also SEIA’s Resp.

to Invenergy’s Mot. for PI at 11–12. The Government instead contends that its hardship, “in the

form of administrative burden and potential lost revenue,” outweighs Invenergy’s harm. Def.’s

Resp. to Invenergy’s Mot. for PI DWí7KH*RYHUQPHQWDUJXHVWKDW³&%3KDVQRUHOLDEOHRU

ready way to track the subject entries during the period covered by the injunction,” and the

domestic industry faces “existential harm,” unlike the “speculative” harm alleged by Invenergy.

Id. At 28. Q Cells posits that without the implementation of the Withdrawal, the “bifacial loophole

poses a devastating threat to the U.S. industry” and characterizes Invenergy’s assertions to the
Court No. 19-00192                                                                          Page 53


contrary as “misleading.” Q Cells’ Resp. to Invenergy’s Mot. for PI DWí4&HOOVIXUWKHU

argues that “fairness dictates that the exclusion or [should] be withdrawn” and that the court should

weigh heavily in favor of domestic producers relying on Section 201 relief. Id. at 44–45.

       The court determines that the balance of hardships weighs in favor of granting a PI to

preserve the status quo. The court does not doubt that the imposition of the PI will increase the

administrative burden on the Government. The APA mandates such a burden. The PI, moreover,

may incur revenue losses for the Government, at least in the short term, and may negatively affect

the domestic producers of bifacial solar panels. As addressed under the public interest prong

below, however, whether bifacial solar panels should be excluded from Section 201 safeguard

duties is not a question for this court. Instead, before the court is a question of process, and the

harms alleged are a direct result of the failure to follow process. “Had the agency released the

[Withdrawal rule] earlier in the year and provided the public with notice and an opportunity for

comment, the current quandary never would have arisen. [USTR] should not now expect to excuse

its violation of the APA by pointing to the problems created by its own delay.” See N. Mariana

Islands, 686 F. Supp. 2d at 21. See also Washington v. United States Dep’t of State, 318 F. Supp.
3d 1247, 1263 (W.D. Wash. 2018). USTR undertook rulemaking pursuant to the APA in

implementing the Exclusion. It then attempted to withdraw the Exclusion for bifacial solar panels,

without following rulemaking procedures. The Plaintiffs acted in reliance on USTR’s rules. Any

harms suffered by the Government, and domestic producers, are a direct result of USTR’s failure

to follow the APA. The balance of equities, therefore, tips decidedly in favor of the Plaintiffs.

       V.      The PI Is in the Public Interest.

       Lastly, the court considers whether granting a PI would be in the public interest. Silfab

Solar, 892 F.3d at 1345 (citing Winter, 555 U.S. at 20). See also Nat. Res. Def. Council, Inc., 331
Court No. 19-00192                                                                          Page 54
F. Supp. 3d at 1371. The parties dispute, at considerable length, the effect that the Withdrawal

would have on the future of the solar energy in the United States. Hearing; Invenergy’s Mot. for

3,DWí6(,$¶V5HVS to Invenergy’s Mot. for PI at 12; Def.’s Resp. to Invenergy’s Mot. for

PI at 29; Q Cells’ Resp. to Invenergy’s Mot. for PI at 46. Invenergy also argues that “the public

interest favors faithful execution of the laws, and the provision of the rights granted by Congress

in the APA to regulated parties,” and that “the public interest is not negatively affected when a

preliminary injunction is entered for the purpose of preserving the status quo.” Invenergy’s Mot.

for PI at 40, 42 (citing Assoc. Dry Goods Corp. v. United States, 515 F. Supp. 775, 780í81 (1981)).

SEIA, likewise, argues that the public interest is best served by preserving the status quo “until

USTR follows the proper procedures and makes the determinations required by law to do so.”

SEIA’s Resp. to Invenergy’s Mot. for PI DW í  7KH *RYHUQPHQW FRQWHQGV WKDW WKH SXEOLF

interest is served by “effective enforcement of section 201,” a “viable [domestic] solar industry,”

and the avoidance of a PI that would give Plaintiffs the same advantages as a final adjudication.

Def.’s Resp. to Invenergy’s Mot. for PI at 29. Q Cells argues that a PI is not in the public interest

because it would “overturn the policy analysis and the difficult choices performed by the President

and USTR.” Q Cells’ Resp. to Invenergy’s Mot. for PI at 47.

       The parties all acknowledge the importance of the solar energy industry to the public

interest, but they dispute how best to achieve this policy goal. Hearing. The court agrees, as Q

Cells contends, that this requires “policy analysis” and “difficult choices,” both of which USTR

undertook in implementing the Exclusion. See Q Cells’ Resp. to Invenergy’s Mot. for PI at 47.

Whether the best means to protect and advance the solar industry in the United States, however, is

through the continuation of the Exclusion or the resumption of safeguard duties on imported
Court No. 19-00192                                                                               Page 55


bifacial solar panels through the Withdrawal is a policy question ill-suited for this court to decide.13

And so, it does not.

          The public interest at stake before the court is instead one of process and fidelity to the law.

Congress delegated the authority to impose safeguard measures to the President. 19 U.S.C. § 2253.

The President directed USTR to adopt an exclusion process. Presidential Proclamation. USTR

then decided on and announced notice-and-comment rulemaking procedures, accepted exclusion

requests and comments, and announced the Exclusion, pursuant to APA rulemaking requirements.

Four months after implementing the Exclusion, USTR summarily rescinded it without notice and

comment. “The public interest is served by ensuring that governmental bodies comply with the

law[.]” Am. Signature., 598 F.3d at 830. The public interest thus weighs in favor of the Plaintiffs,

as USTR must comply with the APA.

                                            CONCLUSION

          The court grants Invenergy’s motion for a PI barring the implementation.


                                                                 /s/ Gary S. Katzmann
                                                                 Gary S. Katzmann, Judge

 Dated: December 5, 2019
        New York, New York




13
      As Invenergy rightly notes, “the [c]ourt is in no position to assess the validity of, for example,
     [Q Cells’] hyperbolic claim that the U.S. solar panel industry will ‘die on the operating table’ if
     the [c]ourt does not sustain the Withdrawal.” Invenergy, Clearway, and AES DE’s Suppl. Resp.
     to Mot. for PI at 10. Nor can the court say Invenergy would suffer the same fate should the
     Withdrawal go into effect. USTR understood that the decision to implement the Exclusion
     required reasoned decision making, considering competing policy interests. A decision to
     withdraw the Exclusion requires the same.
Court No. 19-00192                                                                         Page 56


                                              APPENDIX A

                   UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE


 INVENERGY RENEWABLES LLC,

                      Plaintiff,

             and

 SOLAR      ENERGY     INDUSTRIES
 ASSOCIATION, CLEARWAY ENERGY
 GROUP LLC, EDF RENEWABLES, INC. and
 AES DISTRIBUTED ENERGY, INC.,

                     Plaintiff-Intervenors,
             v.
                                                     Court No. 19-00192
 UNITED STATES OF AMERICA, OFFICE
 OF THE UNITED STATES TRADE
                                                     Order on Plaintiffs’ Motion for
 REPRESENTATIVE, UNITED STATES
                                                     Preliminary Injunction
 TRADE REPRESENTATIVE ROBERT E.
 LIGHTHIZER, U.S. CUSTOMS AND
 BORDER PROTECTION, and ACTING
 COMMISSIONER OF U.S. CUSTOMS AND
 BORDER   PROTECTION     MARK   A.
 MORGAN,

                     Defendants,

             and

 HANWHA Q CELLS USA, INC.,

                     Defendant-Intervenor.


         On consideration of all papers and proceedings had herein, and upon due deliberation, it is
hereby

         ORDERED that Invenergy Renewables LLC’s Motion for Preliminary Injunction, ECF

No. 49, is GRANTED because Invenergy is likely to succeed on the merits, will suffer irreparable
Court No. 19-00192                                                                            Page 57


harm, and the public interest will be negatively affected if Defendants are not enjoined from

making effective and enforcing the Withdrawal of Bifacial Solar Panels Exclusion to the Solar

Products Safeguard Measure, 84 Fed. Reg. 54,244 (USTR Oct. 9, 2019) (“Withdrawal”); and it is

further

          ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be preliminarily enjoined from entering the Withdrawal into

effect; and it is further

          ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be preliminarily enjoined from making any modification to

the Harmonized Tariff Schedule of the United States that includes or reflects the Withdrawal; and

it is further

          ORDERED that Defendants, U.S. Customs and Border Protection, its delegates, officers,

agents, and employees, including Defendant Acting Commissioner Mark A. Morgan, are hereby

preliminarily enjoined from enforcing or making effective the Withdrawal or any modifications to

the Harmonized Tariff Schedule of the United States reflecting or including the Withdrawal; and

it is further

          ORDERED that, pursuant to USCIT Rule 65(c), during the pendency of the preliminary

injunction, Plaintiff shall continue the bond with the court, in the amount of $1.00; and it is further

          ORDERED that Defendants are so enjoined effective from the date of issuance of this

order until entry of final judgment as to Plaintiffs’ claims against Defendants in this case; and it is

further
Court No. 19-00192                                                                 Page 58


       ORDERED that the parties shall confer and submit a proposed further schedule in this

action by Friday, December 19, 2019.

       SO ORDERED.

       Dated: December 5, 2019
              New York, New York

                                                        /s/ Gary S. Katzmann
                                                        Gary S. Katzmann, Judge